Exhibit 10.2

REIMBURSEMENT AGREEMENT

between

WILLIAMS-SONOMA, INC.,

WILLIAMS-SONOMA SINGAPORE PTE. LTD.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

dated as of

August 30, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 INTERPRETATION OF THIS AGREEMENT

     1   

Section 1.1

 

Definitions.

     1   

Section 1.2

 

Other Interpretive Provisions.

     9   

Section 1.3

 

Accounting Terms and Determinations.

     10   

ARTICLE 2 CREDIT FACILITY

     10   

Section 2.1

 

The Letter of Credit Commitment.

     10   

Section 2.2

 

Requesting Letter of Credit Actions.

     11   

Section 2.3

 

Reimbursement of Payments Under Letters of Credit.

     11   

Section 2.4

 

Nature of Bank’s Funding; Interest on Unreimbursed Drawings.

     11   

Section 2.5

 

Obligations Absolute.

     11   

Section 2.6

 

Role of the Bank.

     12   

Section 2.7

 

Applicability of UCP.

     13   

Section 2.8

 

Letter of Credit Fees and Expenses.

     13   

Section 2.9

 

Termination.

     13   

Section 2.10

 

Williams-Sonoma Singapore.

     13   

ARTICLE 3 TAXES

     14   

Section 3.1

 

Withholding Taxes.

     14   

Section 3.2

 

Stamp Taxes; Etc.

     14   

Section 3.3

 

Tax Indemnification.

     14   

ARTICLE 4 GUARANTIES

     15   

Section 4.1

 

Guaranties.

     15   

Section 4.2

 

New Guarantors.

     15   

ARTICLE 5 CONDITIONS PRECEDENT TO EFFECTIVENESS; LETTER OF CREDIT ACTIONS

     15   

Section 5.1

 

Conditions to Effectiveness.

     15   

Section 5.2

 

All Letter of Credit Actions.

     16   

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

     17   

Section 6.1

 

Power and Authority.

     17   

Section 6.2

 

Financial Condition.

     17   

Section 6.3

 

Corporate and Similar Action; No Breach.

     18   

Section 6.4

 

Operation of Business.

     18   

Section 6.5

 

Litigation and Judgments.

     18   

Section 6.6

 

Rights in Properties; Liens.

     18   

 

i



--------------------------------------------------------------------------------

Section 6.7

 

Enforceability.

     18   

Section 6.8

 

Approvals.

     18   

Section 6.9

 

Debt.

     19   

Section 6.10

 

Taxes.

     19   

Section 6.11

 

Margin Securities.

     19   

Section 6.12

 

ERISA.

     19   

Section 6.13

 

Disclosure.

     19   

Section 6.14

 

Subsidiaries; Capitalization.

     20   

Section 6.15

 

Material Agreements.

     20   

Section 6.16

 

Compliance with Laws.

     20   

Section 6.17

 

Investment Company Act.

     20   

Section 6.18

 

[Reserved].

     20   

Section 6.19

 

Environmental Matters.

     20   

Section 6.20

 

Broker’s Fees.

     21   

Section 6.21

 

Employee Matters.

     21   

Section 6.22

 

Solvency.

     22   

ARTICLE 7 COVENANTS

     22   

Section 7.1

 

Credit Agreement Covenants.

     22   

Section 7.2

 

Changes to Other Reimbursement Agreements.

     22   

Section 7.3

 

Further Assurances.

     22   

ARTICLE 8 DEFAULT

     22   

Section 8.1

 

Events of Default.

     22   

Section 8.2

 

Remedies.

     24   

Section 8.3

 

Performance by the Bank.

     25   

Section 8.4

 

Set-off.

     25   

Section 8.5

 

Continuance of Default.

     25   

ARTICLE 9 MISCELLANEOUS

     25   

Section 9.1

 

Expenses.

     25   

Section 9.2

 

Indemnity by the Borrowers.

     26   

Section 9.3

 

Limitation of Liability.

     26   

Section 9.4

 

No Duty.

     26   

Section 9.5

 

No Fiduciary Relationship.

     26   

Section 9.6

 

Equitable Relief.

     27   

Section 9.7

 

No Waiver; Cumulative Remedies.

     27   

Section 9.8

 

Binding Effect; Successors; Participations and Assignments.

     27   

 

ii



--------------------------------------------------------------------------------

Section 9.9

 

Survival.

     27   

Section 9.10

 

Entire Agreement.

     27   

Section 9.11

 

Amendments and Waivers.

     27   

Section 9.12

 

Maximum Interest Rate.

     28   

Section 9.13

 

Notices.

     28   

Section 9.14

 

Governing Law; Venue; Service of Process.

     28   

Section 9.15

 

California Judicial Reference.

     29   

Section 9.16

 

Counterparts.

     29   

Section 9.17

 

Severability.

     29   

Section 9.18

 

Headings.

     29   

Section 9.19

 

Construction.

     29   

Section 9.20

 

Independence of Covenants.

     29   

Section 9.21

 

Waiver of Jury Trial.

     30   

Section 9.22

 

Confidentiality.

     30   

Section 9.23

 

Termination of Credit Agreement.

     30   

Section 9.24

 

USA Patriot Act.

     31   

Section 9.25

 

Termination of Existing Reimbursement Agreement.

     31   

EXHIBITS:

 

Exhibit A   -   Form of Subsidiary Guaranty Exhibit B   -   Form of Joinder
Agreement Exhibit C   -   Form of Parent Guaranty

SCHEDULES:

 

Schedule 1   -   Existing Letters of Credit

 

iii



--------------------------------------------------------------------------------

REIMBURSEMENT AGREEMENT

THIS REIMBURSEMENT AGREEMENT dated as of August 30, 2013 is between
WILLIAMS-SONOMA, INC., a corporation duly organized and validly existing under
the laws of the State of Delaware (the “Parent”), WILLIAMS-SONOMA SINGAPORE PTE.
LTD., a corporation duly organized and validly existing under the laws of
Singapore (“Williams-Sonoma Singapore” and collectively with the Parent, the
“Borrowers”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (the “Bank”).

RECITALS:

(A) The Borrowers have requested that the Bank extend a $25,000,000 unsecured
credit facility to the Borrowers for the issuance of commercial letters of
credit.

(B) The Bank is willing to extend such credit facility to the Borrowers upon the
terms and conditions set forth in this Agreement and the other Transaction
Documents.

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE 1

INTERPRETATION OF THIS AGREEMENT

Section 1.1 Definitions. wherever used in this Agreement, the following terms
have the following meanings:

“Affiliate” means, with respect to any Person, any other Person (a) that
directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with, such Person; (b) that directly
or indirectly beneficially owns or holds ten percent (10.0%) or more of any
class of Capital Stock of such Person; or (c) ten percent (10.0%) or more of the
Capital Stock of which is directly or indirectly beneficially owned or held by
the Person in question. As used in this definition, the term “control” means the
possession directly or indirectly, of the power to direct or cause direction of
the management and policies of a Person, whether through the ownership of
Capital Stock by contract, or otherwise; provided, however, in no event shall
the Bank be deemed an Affiliate of the Parent or any Subsidiary of the Parent.

“Agreement” means this Reimbursement Agreement, as it may be amended, restated,
or otherwise modified.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel and the allocated cost of internal legal
services and all disbursements of internal counsel.

“Bank” has the meaning specified in the introductory paragraph of this
Agreement.

“Bank-Related Persons” means the Bank each of the Bank’s Affiliates, and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Persons and such Affiliates.

“Bankruptcy Code” has the meaning specified in Section 8.1(d).

 

1



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus one-half of one percent (0.50%) and (b) the
rate of interest in effect for such day as publicly announced from time to time
by the Bank as its “prime rate.” Such rate is a rate set by the Bank based upon
various factors including the Bank’s costs and desired return, general economic
conditions, and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by the Bank shall take effect at the opening of business
on the day specified in the public announcement of such change.

“Borrowers” has the meaning specified in the introductory paragraph to this
Agreement, and “Borrower” means any one of them.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state of California.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property, which obligations are
classified and accounted for as a capital lease on a balance sheet of such
Person in accordance with GAAP. For purposes of this Agreement, the amount of
such Capital Lease Obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Capital Stock” means corporate stock and any and all shares, partnership
interests, limited liability company interests, membership interests, equity
interests, participations, rights, securities, or other equivalent evidences
(however designated) of ownership, or any options, warrants, voting trust
certificates, or other instruments evidencing an ownership interest or a right
to acquire an ownership interest in a Person (however designated) issued by any
entity (whether a corporation, partnership, limited liability company, or other
type of entity), provided, that in no event shall the term “Capital Stock”
include debt securities.

“Change of Control” means, (a) with respect to any Person, an event or series of
events by which: (i) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such Person or its Subsidiaries, or any Person acting
in its capacity as trustee, agent or other fiduciary, or administrator of any
such plan), becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a Person shall be deemed
to have “beneficial ownership” of all securities that such Person has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of fifty percent (50.0%) or more of
the Voting Stock of such Person; or (ii) during any period of twelve
(12) consecutive months, a majority of the members of the board of directors or
other equivalent governing body of such Person cease to be composed of
individuals (A) who were members of that board or equivalent governing body on
the first day of such period, (B) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(A) preceding constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, or (C) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clause (A) and clause (B) preceding constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body; or (b) the Parent fails to own and control (directly
or indirectly) 100% of the Capital Stock of Williams-Sonoma Singapore.

“Closing Date” means August 30, 2013.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.

 

2



--------------------------------------------------------------------------------

“Credit Agreement” means the Fifth Amended and Restated Credit Agreement, dated
as of September 23, 2010 by and among the Parent, various financial institutions
party thereto as Lenders (the “Lenders”) and Wells Fargo Bank, National
Association, as administrative agent (the “Agent”), as amended by the First
Amendment to Fifth Amended and Restated Credit Agreement, dated as of May 23,
2011, by and among Parent, Lenders and Agent, and the Second Amendment to Fifth
Amended and Restated Credit Agreement, dated as of June 22, 2012, by and among
Parent, Lenders and Agent, and as such agreement may be further amended,
restated, refinanced, replaced or otherwise modified from time to time.

“Debt” means, with respect to any Person at any time (without duplication):
(a) all obligations of such Person for borrowed money; (b) all obligations of
such Person evidenced by bonds, notes, debentures, or other similar instruments;
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable of such Person arising in
the ordinary course of business that are not past due by more than ninety
(90) days or that are being contested in good faith by appropriate proceedings
diligently pursued and for which adequate reserves have been established in
accordance with GAAP; (d) all Capital Lease Obligations of such Person;
(e) Guarantees by such Person of indebtedness, liabilities, or obligations of
the kinds described in clauses (a), (b), (c), (f), (g), (k) and (l) of this
definition; (f) all indebtedness, liabilities, and obligations of the types
described in the foregoing clauses (a) through (e) secured by a Lien existing on
Property owned by such Person, whether or not the indebtedness, liabilities, and
obligations secured thereby have been assumed by such Person or are non-recourse
to such Person; provided, however, that the amount of such Debt of any Person
described in this clause (f) shall, for purposes of this Agreement, be deemed to
be equal to the lesser of (i) the aggregate unpaid amount of such Debt or
(ii) the fair market value of the Property encumbered, as determined by the Bank
in its discretion; (g) all reimbursement obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, bankers’ acceptances,
surety or other bonds, and similar instruments; (h) [reserved]; (i) all vested
obligations of such Person for the payment of money under any earn-out,
noncompete, consulting, or similar arrangements providing for the deferred
payment of the purchase price for any property to the extent that any such
obligations are, according to GAAP, reflected as a capitalized liability on a
balance sheet of such Person; (j) [reserved]; (k) all indebtedness, liabilities,
and obligations of such Person under any Hedge Agreement; and (l) the principal
balance outstanding under any synthetic lease, tax retention operating lease,
off balance sheet loan, or similar off balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP. The Debt of any Person shall include the Debt of any
partnership or joint venture in which such Person is a general partner or a
joint venturer, but only to the extent to which there is recourse to such Person
for payment of such Debt.

“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.

“Default Rate” means, in respect of any amount payable by a Borrower under any
Transaction Document, a rate per annum equal to the sum of two percent (2.00%),
plus the Base Rate.

“Disclosure Letter” means the disclosure letter dated as of the Closing Date
delivered by the Borrowers to the Bank, as amended or otherwise modified from
time to time.

“Dollars” and “$” mean lawful money of the U.S.

“Domestic Subsidiary” means any Subsidiary of the Parent that is organized under
the laws of any political subdivision of the United States, other than any such
Subsidiary substantially all of the assets of which consist of stock of one or
more Subsidiaries that are “controlled foreign corporations” within the meaning
of Section 957 of the Code.

 

3



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, and local laws,
regulations, and requirements regulating health, safety, or the environment, as
such laws, regulations, and requirements may be amended or supplemented from
time to time.

“Environmental Liabilities” means, as to any Person, all indebtedness,
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs, and expenses
(including, without limitation, all reasonable fees, disbursements, and expenses
of counsel, expert and consulting fees, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, by any Person, whether based in contract, tort,
implied or express warranty, strict liability, or criminal or civil statute,
including, without limitation, any Environmental Law, Permit, order, or
agreement with any Governmental Authority or other Person arising from
environmental, health, or safety conditions or the Release or threatened Release
of a Hazardous Material into the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereunder.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Parent or any Subsidiary of the Parent or is
under common control (within the meaning of Section 414(c) of the Code) with the
Parent or any Subsidiary of the Parent.

“Event of Default” has the meaning specified in Section 8.1.

“Existing Reimbursement Agreement” means the Reimbursement Agreement dated as of
July 1, 2005 between the Parent and the Bank, as amended prior to the Closing
Date.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Bank on such day on such transactions as determined
by the Bank.

“Fiscal Quarters” means one of four thirteen (13) week or, if applicable,
fourteen (14) week quarters in a Fiscal Year, with the first of such quarters
beginning on the first day of a Fiscal Year and ending on the Sunday of the
thirteenth (or fourteenth, if applicable) week in such quarter.

“Fiscal Year” means the Parent’s fiscal year for financial accounting purposes
beginning on the Monday following the Sunday nearest January 31 of each year and
ending on the Sunday nearest January 31 of the following year. The current (as
of the Closing Date) Fiscal Year of the Parent will end on February 2, 2014.

“GAAP” means generally accepted accounting principles, applied on a “consistent
basis” (as such phrase is interpreted in accordance with Section 1.3), as set
forth in Opinions of the Accounting Principles Board of the American Institute
of Certified Public Accountants and/or in statements of the Financial Accounting
Standards Board and/or their respective successors and which are applicable in
the circumstances as of the date in question.

 

4



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any federal, state,
county, municipal, parish, provincial, township, or other political subdivision
thereof, and any department, commission, board, court, agency, or other
instrumentality or entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government.

“Guarantee” means any indebtedness, liability, or obligation, contingent or
otherwise, of any Person directly or indirectly guaranteeing any Debt of any
other Person or indemnifying such other Person for any Debt and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of such Person (a) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Debt (whether arising by
virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise) or (b) entered into for the purpose of
assuring in any other manner the obligee of such Debt of the payment thereof or
protecting the obligee against loss in respect thereof (in whole or in part),
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business. The amount of any Guarantee shall
be deemed to be equal to the lesser of (y) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or (z) the maximum amount for which such guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guaranteeing
Person may be liable are not stated or determinable, in which case the amount of
such Guarantee shall be such guaranteeing Person’s maximum reasonably
anticipated liability in respect thereof as mutually determined by the Parent
and the Bank in good faith. The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantor” means any Person who is or becomes a party to any Guaranty of the
Obligations or any part thereof, including each Domestic Subsidiary who is a
party to the Subsidiary Guaranty pursuant to the terms of Article 4.

“Guaranty” means the Subsidiary Guaranty, the Parent Guaranty or any other
guaranty agreement executed and delivered by a Person in favor of the Bank, and
any and all amendments, restatements or other modifications thereof, and
“Guaranties” means all of such agreements, collectively.

“Hazardous Material” means any substance, product, waste, pollutant, chemical,
contaminant, insecticide, pesticide, constituent, or material which is or
becomes listed, regulated or addressed under any Environmental Law as a result
of its hazardous or toxic nature.

“Hedge Agreement” means any agreement, device, or arrangement designed to
protect a Person from the fluctuations of interest rates, exchange rates, or
forward rates applicable to its assets, liabilities, or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap, swap, or collar protection agreements, and forward rate currency or
interest rate options, as the same may be amended or modified and in effect from
time to time, and any cancellation, buy-back, reversal, termination, or
assignment of any of the foregoing.

“Indemnified Liabilities” has the meaning specified in Section 9.2.

“Joinder Agreement” means an agreement to be executed by a Person pursuant to
the terms of Section 4.2, in substantially the form of Exhibit B.

 

5



--------------------------------------------------------------------------------

“Letter of Credit” means any commercial letter of credit issued or outstanding
hereunder, including the letters of credit outstanding on the Closing Date and
set forth on Schedule 1. Each Letter of Credit will be issued by the Bank for
the account of any Borrower or any Subsidiary of the Parent.

“Letter of Credit Action” means the issuance, supplement, amendment, renewal,
extension, modification, or other action relating to a Letter of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Bank.

“Letter of Credit Cash Collateral Account” means a blocked deposit account
maintained by a Borrower with the Bank in which such Borrower hereby grants a
security interest to the Bank as security for Letter of Credit Usage and with
respect to which each Borrower agrees to execute and deliver from time to time
such documentation as the Bank may reasonably request to further assure and
confirm such security interest; provided that any security interest granted by
Williams-Sonoma Singapore shall secure only the several obligations of such
entity and shall not secure any obligations of Parent.

“Letter of Credit Expiration Date” means the date which is one hundred fifty
(150) days after the Maturity Date.

“Letter of Credit Usage” means, as at any date of determination, the aggregate
undrawn face amount of outstanding Letters of Credit, plus the aggregate amount
of all drawings under the Letters of Credit which as of such date remain not
reimbursed by the Borrowers or their Subsidiaries.

“Lien” means any lien, mortgage, security interest, tax lien, pledge, charge,
hypothecation, assignment, preference, priority, or other encumbrance of any
kind or nature whatsoever (including, without limitation, any conditional sale
or title retention agreement), whether arising by contract, operation of law, or
otherwise.

“Material Adverse Effect” means any material adverse effect, or the occurrence
of any event or the existence of any condition that could reasonably be expected
to have a material adverse effect, on (a) the business or financial condition,
prospects, performance, or operations of the Parent individually or the Parent
and its Subsidiaries taken as a whole, (b) the ability of the Parent
individually or the Parent and its Subsidiaries taken as a whole to pay and
perform the obligations for which it or they, as applicable, are responsible
when due, or (c) the validity or enforceability of (i) any of the Transaction
Documents or (ii) the rights and remedies of the Bank under any of the
Transaction Documents.

“Maturity Date” means August 29, 2014.

“Maximum Rate” has the meaning specified in Section 9.12.

“Minimum Amount” means, with respect to any Letter of Credit Action, a face
amount equal to $5,000.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Parent or any ERISA
Affiliate at any time within the six (6) year period preceding the Closing Date
or hereafter and which is covered by Title IV of ERISA.

“Obligations” means any and all obligations, indebtedness, and liabilities of
the Borrowers to the Bank, arising pursuant to this Agreement or any other
Transaction Document, whether now existing or hereafter arising, whether direct,
indirect, fixed, contingent, liquidated, unliquidated, joint, several, or

 

6



--------------------------------------------------------------------------------

joint and several, including, without limitation, the obligation of the
Borrowers to repay amounts funded under any Letter of Credit, interest on
amounts funded under any Letter of Credit, and all fees, costs, and expenses
(including, without limitation, Attorney Costs) provided for in the Transaction
Documents.

“Other Reimbursement Agreements” means, at any time prior to the termination,
maturity or expiration thereof, (a) the Reimbursement Agreement dated as of
August 30, 2013 between the Parent and Bank of America, N.A., and each other
agreement, document, or instrument entered into or delivered in connection
therewith, as such agreements, documents, and instruments may be amended,
restated, or otherwise modified from time to time and (b) the Reimbursement
Agreement dated as of August 30, 2013 between the Parent and U.S. Bank National
Association, and each other agreement, document, or instrument entered into or
delivered in connection therewith, as such agreements, documents, and
instruments may be amended, restated, or otherwise modified from time to time,
and “Other Reimbursement Agreement” means any one of such agreements, documents,
and instruments.

“Other Taxes” has the meaning specified in Section 3.2.

“Parent” has the meaning specified in the introductory paragraph of this
Agreement.

“Parent Guaranty” means a guaranty agreement executed and delivered by the
Parent in favor of the Bank, in substantially the form of Exhibit C, as such
guaranty agreement may be amended, restated, or otherwise modified from time to
time.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

“Permit” means any permit, certificate, approval, order, license, or other
authorization.

“Permitted Liens” means any Liens permitted under the Credit Agreement.

“Person” means any individual, corporation, limited liability, company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity.

“Plan” means any employee benefit plan established or maintained by the Parent
or any ERISA Affiliate and which is subject to Title IV of ERISA.

“Principal Office” means the office of the Bank located at 315 Montgomery
Street, San Francisco, California.

“Prohibited Transaction” means any transaction described in Section 406 or 407
of ERISA or Section 4975(c)(1) of the Code for which no statutory or
administrative exemption applies.

“Property” means, for any Person, property or assets of all kinds, real,
personal, or mixed, tangible or intangible (including, without limitation, all
rights relating thereto), whether owned or acquired on or after the Closing
Date.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as the same may be amended, modified, or supplemented from time
to time or any successor regulation therefor.

“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor

 

7



--------------------------------------------------------------------------------

environment or into or from Property owned or leased by such Person, including,
without limitation, the migration of Hazardous Materials through or in the air,
soil, surface water, ground water, or property, in violation of Environmental
Laws.

“Remedial Action” means all actions required under applicable Environmental Laws
to (a) cleanup, remove, treat, or otherwise address Hazardous Materials in the
indoor or outdoor environment, (b) prevent the Release or threat of Release or
minimize the further Release of Hazardous Materials, or (c) perform pre-remedial
studies and investigations and post-remedial monitoring and care; provided that
“Remedial Action” shall not include such actions taken in the normal course of
business and in material compliance with Environmental Laws.

“Reportable Event” means any of the events set forth in Section 4043 of ERISA
for which the 30-day notice requirement has not been waived by the PBGC.

“Securities” means any stock, shares, options, warrants, voting trust
certificates or other instruments evidencing an ownership interest or a right to
acquire an ownership interest in a Person or any bonds, debentures, notes or
other evidences of indebtedness for borrowed money, secured or unsecured.

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations, and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital after giving
due consideration to current and anticipated future capital requirements and
current and anticipated future business conduct and the prevailing practice in
the industry in which such Person is engaged. In computing the amount of
contingent liabilities at any time, such liabilities shall be computed at the
amount which, in light of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Subsidiary” means, (a) when used to determine the relationship of a Person (the
“parent”) to another Person, a Person (the “subsidiary”) of which an aggregate
of more than fifty percent (50.0%) or more of the Capital Stock is owned of
record or beneficially by the parent, or by one or more Subsidiaries of the
parent, or by the parent and one or more Subsidiaries of the parent, (i) if the
holders of such Capital Stock (A) are ordinarily, in the absence of
contingencies, entitled to vote for the election of a majority of the directors
(or other individuals performing similar functions), of the subsidiary, even
though the right so to vote has been suspended by the happening of such a
contingency, or (B) are entitled, as such holders, to vote for the election of a
majority of the directors (or individuals performing similar functions) of the
subsidiary, whether or not the right so to vote exists by reason of the
happening of a contingency, or (ii) in the case of Capital Stock which is not
issued by a corporation, if such ownership interests constitute a majority
voting interest and (b) when used with respect to a Plan, ERISA or a provision
of the Code pertaining to employee benefit plans, means, with respect to the
parent, any corporation, trade or business (whether or not incorporated) which
is under common control with the parent and is treated as a single employer with
the parent under Section 414(b) or Section 414(c) of the Code and the
regulations thereunder.

 

8



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means a Domestic Subsidiary of the Parent which is, or is
required to be, a Guarantor hereunder.

“Subsidiary Guaranty” means a guaranty agreement executed and delivered by each
of the Subsidiary Guarantors in favor of the Bank, in substantially the form of
Exhibit A, as such guaranty agreement may be amended, restated, or otherwise
modified from time to time.

“Taxes” has the meaning specified in Section 3.1.

“Transaction Documents” means this Agreement, each Letter of Credit Application,
each Letter of Credit, the Disclosure Letter, each Guaranty (including, without
limitation, the Subsidiary Guaranty and the Parent Guaranty), any Joinder
Agreement, and all other agreements, documents, and instruments now or hereafter
executed and/or delivered pursuant to or in connection with any of the foregoing
and any and all amendments, modifications, supplements, renewals, extensions, or
restatements thereof (excluding any commitment letter, term sheet, or other
agreement entered into prior to the Closing Date).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California.

“U.S.” and “United States” mean the United States of America.

“Voting Stock” means Capital Stock of a Person having by the terms thereof
ordinary voting power to elect a majority of the board of directors (or similar
governing body) of such Person (irrespective of whether or not at the time
Capital Stock of any other class or classes of such Person shall have or might
have voting power by reason of the happening of any contingency).

“Williams-Sonoma Singapore” has the meaning specified in the introductory
paragraph of this Agreement.

Section 1.2 Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “hereof”, “herein”, “hereunder” and words of similar import
referring to this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise specified, all Article,
Exhibit and Section references pertain to Articles, Exhibits and Sections of
this Agreement.

(ii) The term “including” is not limiting and means “including without
limitation.”

(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

(c) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Transaction Document, and (ii) references to any statute or
regulation are to be construed as including all statutory and regulatory
provisions consolidating, amending, replacing, supplementing, or interpreting
the statute or regulation.

 

9



--------------------------------------------------------------------------------

(d) This Agreement and other Transaction Documents may use several different
limitations, tests, or measurements to regulate the same or similar matters. All
such limitations, tests, and measurements are cumulative and shall each be
performed in accordance with their terms. Unless otherwise expressly provided,
any reference to any action of the Bank by way of consent, approval, or waiver
shall be deemed modified by the phrase “in its sole discretion.”

(e) Terms used herein that are defined in the UCC, unless otherwise defined
herein, shall have the meanings specified in the UCC.

Section 1.3 Accounting Terms and Determinations. The provisions of Section 1.3
of the Credit Agreement are hereby incorporated herein by this reference the
same as if fully stated herein; provided that no amendment, restatement, or
other modification under the Credit Agreement shall be incorporated by reference
herein unless the Bank and each letter of credit issuer under an Other
Reimbursement Agreement consented to such amendment, restatement or other
modification in their capacities as lenders under the Credit Agreement (and such
consent shall constitute notice under this Section 1.3 as well as notice of an
amendment to any Other Reimbursement Agreements pursuant to Section 7.2 below).
The Borrowers shall, within one (1) Business Day thereof, notify the Bank of any
other amendment, restatement, or other modification to Section 1.3 of the Credit
Agreement.

ARTICLE 2

CREDIT FACILITY

Section 2.1 The Letter of Credit Commitment. Subject to the terms and conditions
set forth in this Agreement, (a) from the Closing Date through and including the
Maturity Date, the Bank shall issue Letters of Credit as the applicable Borrower
may from time to time request and (b) from the Closing Date through and
including the Letter of Credit Expiration Date, the Bank shall take such Letter
of Credit Actions (other than issuing Letters of Credit) as such Borrower may
from time to time request; provided, however, that the Letter of Credit Usage
shall not exceed $25,000,000 at any time. Unless consented to by the Bank, no
Letter of Credit may have an expiration date more than one hundred fifty
(150) days after the date of its issuance or last renewal; provided, however,
that no Letter of Credit shall have an expiration date after the Letter of
Credit Expiration Date. Notwithstanding the foregoing, if any Letter of Credit
remains outstanding after the Letter of Credit Expiration Date, the applicable
Borrower shall, not later than the Letter of Credit Expiration Date, deposit
cash in an amount equal to such Letter of Credit Usage in a Letter of Credit
Cash Collateral Account. The Bank shall have no obligation to take any Letter of
Credit Action if (i) any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Bank from
issuing such Letter of Credit, or any law, rule or regulation applicable to the
Bank or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Bank shall prohibit, or
request that the Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Bank with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Bank any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Bank in good
faith deems material to it; or (ii) the issuance of such Letter of Credit would
violate one or more policies of the Bank applicable to letters of credit
generally.

 

10



--------------------------------------------------------------------------------

Section 2.2 Requesting Letter of Credit Actions. The applicable Borrower may
irrevocably request a Letter of Credit Action in a Minimum Amount therefor in
Dollars by delivering a Letter of Credit Application therefor to the Bank by
notice delivered in accordance with Section 9.13 or via the Bank’s electronic
trade banking system (a) with respect to the initial issuance of any Letter of
Credit, not later than three (3) Business Days prior to the effective date of
such issuance and (b) with respect to any Letter of Credit Action not included
in clause (a) preceding, by 10:00 a.m. (San Francisco, California time) on the
day of the requested Letter of Credit Action. Each request for any Letter of
Credit Action shall be in a form acceptable to the Bank in its sole discretion,
including, without limitation, the current form of Letter of Credit Application
in use by the Bank. The Bank shall, upon satisfaction of the applicable
conditions set forth in Article 7, effect such Letter of Credit Action. This
Agreement shall control in the event of any conflict with any Letter of Credit
Application.

Section 2.3 Reimbursement of Payments Under Letters of Credit. Promptly upon
receiving notice of any drawing under a Letter of Credit, the Bank shall notify
the applicable Borrower. Within one (1) Business Day of such notification from
the Bank to the applicable Borrower, such Borrower shall reimburse the Bank for
any payment that the Bank makes under a Letter of Credit. The Bank may, but
shall not be obligated to, withdraw the amount of any such payment which is not
made when due from any account of the applicable Borrower maintained with the
Bank. Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, a Subsidiary of the
Parent, the Parent shall be obligated to reimburse the Bank hereunder for any
and all drawings under such Letter of Credit. The Parent hereby acknowledges
that the issuance of Letters of Credit for the account of its Subsidiaries
inures to the benefit of the Parent, and that the Parent’s business derives
substantial benefits from the businesses of such Subsidiaries.

Section 2.4 Nature of Bank’s Funding; Interest on Unreimbursed Drawings. If the
applicable Borrower fails to reimburse the Bank for a drawing under a Letter of
Credit, the funding by the Bank shall be deemed to be a loan by the Bank to such
Borrower. Any amount funded by the Bank hereunder shall be payable by the
applicable Borrower upon demand of the Bank, and shall bear interest, from the
date of such drawing through but excluding the date that payment is made, at a
rate per annum equal to the Default Rate.

Section 2.5 Obligations Absolute. The obligation of the applicable Borrower to
pay to the Bank the amount of any payment made by the Bank under any Letter of
Credit shall be absolute, unconditional, and irrevocable. Without limiting the
foregoing, the applicable Borrower’s obligation shall not be affected by any of
the following circumstances:

(a) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating hereto or thereto;

(b) any amendment or waiver of or any consent to departure from such Letter of
Credit, this Agreement, or any other agreement or instrument relating hereto or
thereto;

(c) the existence of any claim, setoff, defense, or other rights which such
Borrower or any Subsidiary of such Borrower may have at any time against the
Bank, any beneficiary of such Letter of Credit (or any Person for whom any such
beneficiary may be acting) or any other Person, whether in connection with such
Letter of Credit, this Agreement, or any other agreement or instrument relating
hereto or thereto, or any unrelated transactions;

(d) any demand, statement, or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever so
long as any such document appeared on its face to comply with the terms of the
Letter of Credit;

 

11



--------------------------------------------------------------------------------

(e) payment by the Bank in good faith under such Letter of Credit against
presentation of a draft or any accompanying document which does not strictly
comply with the terms of such Letter of Credit; or any payment made by the Bank
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver, or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under the Bankruptcy Code or other applicable laws;

(f) the existence, character, quality, quantity, condition, packing, value, or
delivery of any property purported to be represented by documents presented in
connection with such Letter of Credit or for any difference between any such
property and the character, quality, quantity, condition, or value of such
property as described in such documents;

(g) the time, place, manner, order, or contents of shipments or deliveries of
property as described in documents presented in connection with such Letter of
Credit or the existence, nature, and extent of any insurance relative thereto;

(h) the solvency or financial responsibility of any party issuing any documents
in connection with such Letter of Credit;

(i) any failure or delay in notice of shipments or arrival of any Property;

(j) any error in the transmission of any message relating to such Letter of
Credit not caused by the Bank, or any delay or interruption in any such message;

(k) any error, neglect, or default of any correspondent of the Bank in
connection with such Letter of Credit;

(l) any consequence arising from acts of God, wars, insurrections, civil unrest,
disturbances, labor disputes, emergency conditions, or other causes beyond the
control of the Bank;

(m) so long as the Bank in good faith determines that the document appears on
its face to comply with the terms of the Letter of Credit, the form, accuracy,
genuineness, or legal effect of any contract or document referred to in any
document submitted to the Bank in connection with such Letter of Credit; and

(n) any other circumstances whatsoever where the Bank has acted in good faith.

In addition, the applicable Borrower will examine within three (3) Business Days
a copy of each Letter of Credit and amendments thereto delivered to it and, in
the event of any claim of noncompliance with such Borrower’s instructions or
other irregularity, such Borrower will immediately notify the Bank in writing.
The Borrowers shall be conclusively deemed to have waived any such claim against
the Bank and its correspondents unless such notice is given as aforesaid.

Section 2.6 Role of the Bank. The Borrowers agree that, in paying any drawing
under a Letter of Credit, the Bank shall not have any responsibility to obtain
any document (other than any sight draft, certificates, and documents expressly
required by the Letter of Credit) or to ascertain or inquire as

 

12



--------------------------------------------------------------------------------

to the validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. Each Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude such Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. No Bank-Related Person, nor any of the respective
correspondents, participants, or assignees of the Bank, shall be liable or
responsible for any of the matters described in Section 2.5. In furtherance and
not in limitation of the foregoing, the Bank may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Bank shall not
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The Bank may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

Section 2.7 Applicability of UCP. Subject to applicable law, unless otherwise
expressly agreed by the Bank and the applicable Borrower when a Letter of Credit
is issued, performance under Letters of Credit by the Bank, its correspondents,
and beneficiaries will be governed by the rules of the Uniform Customs and
Practice for Documentary Credits (the “UCP”), as published in its most recent
version by the International Chamber of Commerce (the “ICC”) on the date any
commercial Letter of Credit is issued, and including the ICC decision published
by the Commission on Banking Technique and Practice on April 6, 1998 regarding
the European single currency (euro). Notwithstanding the foregoing, the Bank
shall not be responsible to the Borrowers for, and the Bank’s rights and
remedies against the Borrowers shall not be impaired by, any action or inaction
of the Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the law or any order of a jurisdiction where the Bank or the
beneficiary is located, the practice stated in the UCP or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

Section 2.8 Letter of Credit Fees and Expenses. The applicable Borrower shall
pay directly to the Bank for its sole account its customary documentary and
processing charges in accordance with past practice, or as otherwise mutually
agreed by the Borrowers and the Bank. Such fees and charges are nonrefundable.

Section 2.9 Termination. The term of this Agreement shall end on the Letter of
Credit Expiration Date. The Borrowers shall have the right to terminate this
Agreement, without premium or penalty, at any time prior to the Letter of Credit
Expiration Date by giving the Bank written notice of such termination not less
than thirty (30) days prior to such date of termination, provided that each
applicable Borrower makes payment to the Bank of an amount equal to the
aggregate amount of all outstanding Letter of Credit Usage attributable to such
Borrower to be held in a Letter of Credit Cash Collateral Account.

Section 2.10 Williams-Sonoma Singapore.

(a) Several Liability. The Obligations of Williams-Sonoma Singapore shall be
several in nature.

 

13



--------------------------------------------------------------------------------

(b) Appointment of the Parent. Williams-Sonoma Singapore hereby irrevocably
appoints the Parent as its agent for all purposes relevant to this Agreement and
each of the other Transaction Documents, including (i) the giving and receipt of
notices, and (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Parent, whether or not Williams-Sonoma Singapore joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Parent in accordance with the terms of this
Agreement shall be deemed to have been delivered to Williams-Sonoma Singapore.

ARTICLE 3

TAXES

Section 3.1 Withholding Taxes. Except as otherwise provided in this Agreement,
any and all payments by any Borrower or any Guarantor to or for the account of
the Bank hereunder or under any other Transaction Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, charges, or withholdings, and all
liabilities with respect thereto, excluding taxes imposed on or measured by the
Bank’s income, and franchise taxes imposed on the Bank, by the jurisdiction
under the laws of which the Bank is organized, located, or doing business or any
political subdivision thereof (all such non-excluded taxes, duties, levies,
imposts, deductions, charges, withholdings, and liabilities being hereinafter
referred to as “Taxes”). If any Borrower or any Guarantor shall be required by
law to deduct any Taxes from or in respect of any sum payable under any
Transaction Document to the Bank, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including, without
limitation, deductions applicable to additional sums payable under this
Section 3.1 and Section 3.2) the Bank receives an amount equal to the sum it
would have received had no such deductions been made, (ii) any Borrower or any
Guarantor, as applicable, shall make such deductions, (iii) any Borrower or any
Guarantor, as applicable, shall pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable law, and
(iv) any Borrower or any Guarantor, as applicable, shall furnish to the Bank the
original or a certified copy of a receipt evidencing payment thereof.

Section 3.2 Stamp Taxes; Etc. In addition, the Borrowers agree to pay any and
all present or future stamp or documentary taxes and any other excise or
property taxes or charges or similar levies which arise from any payment made by
such Borrower under this Agreement or any other Transaction Document or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
other Transaction Document (“Other Taxes”).

Section 3.3 Tax Indemnification. THE BORROWERS AGREE TO INDEMNIFY THE BANK AND
THE BANK-RELATED PERSONS FOR THE FULL AMOUNT OF TAXES AND OTHER TAXES
(INCLUDING, WITHOUT LIMITATION, ANY “TAXES” OR “OTHER TAXES” IMPOSED OR ASSERTED
BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER SECTION 3.1 AND SECTION 3.2) PAID
BY THE BANK OR ANY BANK-RELATED PERSON (AS THE CASE MAY BE) AND ANY LIABILITY
(INCLUDING, WITHOUT LIMITATION, PENALTIES, INTEREST, AND EXPENSES) ARISING
THEREFROM OR WITH RESPECT THERETO, OTHER THAN PENALTIES, ADDITIONS TO TAX,
INTEREST, AND EXPENSES ARISING AS A RESULT OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF THE BANK OR BANK-RELATED PERSON.

 

14



--------------------------------------------------------------------------------

ARTICLE 4

GUARANTIES

Section 4.1 Guaranties. Each Domestic Subsidiary party to the Subsidiary
Guaranty as of the Closing Date and any other Subsidiary of the Parent which at
any time Guarantees the indebtedness, liabilities, and obligations of the Parent
under the Credit Agreement shall guarantee payment and performance of the
Obligations pursuant to the Subsidiary Guaranty. Additionally, the Parent shall
cause one or more of its other Domestic Subsidiaries (if any) to Guarantee (by
means of the execution and delivery of a Joinder Agreement) payment and
performance of the Obligations pursuant to the Subsidiary Guaranty as follows:
(a) in the event that any Domestic Subsidiary which is not a Guarantor has
assets of a net book value in excess of $25,000,000 or gross revenue for the
most recently completed four (4) Fiscal Quarters in excess of $25,000,000 the
Parent shall cause such Domestic Subsidiary to become a Guarantor as provided by
Section 4.2 and (b) in the event that the Parent’s Domestic Subsidiaries which
are not previously Guarantors hereunder have assets, in the aggregate for all
such Domestic Subsidiaries, of a net book value in excess of $100,000,000 or
gross revenue for the most recently completed four (4) Fiscal Quarters in excess
of $100,000,000, the Parent shall cause one or more of such Subsidiaries to
become Guarantors as provided by Section 4.2 with the effect that the assets and
gross revenue of the remaining Domestic Subsidiaries of the Parent which are not
Guarantors hereunder do not exceed $100,000,000 as of such date.

Section 4.2 New Guarantors. In the event that the Parent is required to cause
one or more of its Subsidiaries to become Guarantors as set forth in
Section 4.1, such new Guarantor or Guarantors (as the case may be) shall,
contemporaneously with the delivery of the financial statements required by
Section 10.1(a) and Section 10.1(b) of the Credit Agreement, execute and deliver
to the Bank a Joinder Agreement pursuant to which each such Subsidiary of the
Parent becomes a Guarantor under this Agreement and such other certificates and
documentation, including the items otherwise required pursuant to Section 5.1,
as the Bank may reasonably request.

ARTICLE 5

CONDITIONS PRECEDENT TO EFFECTIVENESS; LETTER OF CREDIT ACTIONS

Section 5.1 Conditions to Effectiveness. This Agreement shall become effective
as of the Closing Date upon the satisfaction of the following conditions
precedent:

(a) Deliveries. The Bank shall have received all of the following, each dated
(unless otherwise indicated) the Closing Date, in form and substance
satisfactory to the Bank:

(i) Resolutions; Authority. For each of the Borrowers and the Guarantors,
resolutions of its board of directors (or similar governing body) certified by
its Secretary or an Assistant Secretary which authorize its execution, delivery,
and performance of the Transaction Documents to which it is or is to be a party;

(ii) Incumbency Certificate. For each of the Borrowers and the Guarantors, a
certificate of incumbency certified by the Secretary or an Assistant Secretary
certifying the names of its officers (A) who are authorized to sign the
Transaction Documents to which it is or is to be a party (including, without
limitation, the certificates contemplated herein) together with specimen
signatures of each such officer and (B) who will, until replaced by other
officers duly authorized for that purpose, act as its representatives for the
purposes of signing documentation and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby;

 

15



--------------------------------------------------------------------------------

(iii) Good Standing Certificate. A certificate of good standing for each of the
Parent and the Guarantors, dated as of a recent date, issued by the state of
such Person’s organization or formation, if applicable;

(iv) Reimbursement Agreement. This Agreement, together with all Schedules,
Exhibits, and other attachments (if any), duly executed by the Borrowers and the
Bank;

(v) Subsidiary Guaranty. The Subsidiary Guaranty executed by each of the
Subsidiary Guarantors;

(vi) Parent Guaranty. The Parent Guaranty executed by the Parent.

(vii) Consents. Copies of all material consents or waivers, if any, necessary
for the execution, delivery, and performance by each Borrower and each Guarantor
of the Transaction Documents to which it is a party, as the Bank may require,
which consents shall be certified by an authorized representative of such
Borrower or such Guarantor, as applicable, as true and correct copies of such
consents as of the Closing Date;

(viii) Disclosure Letter. The Disclosure Letter, duly executed by the Borrowers;

(ix) Opinions of Counsel. Satisfactory opinions of legal counsel to the Parent
and the Guarantors as to such matters as the Bank may request.

(b) Attorney Costs. The Attorney Costs referred to in Section 9.1 for which
statements have been presented shall have been paid in full on the Closing Date.

(c) Closing Certificate. The Bank shall have received a certificate executed by
an officer of the Parent confirming that all representations and warranties
contained in Article 6 and the other Transaction Documents are true and correct
in all material respects on and as of the Closing Date with the same force and
effect as if such representations and warranties had been made on and as of the
Closing Date except to the extent that such representations and warranties
relate specifically to another date.

(d) Additional Documentation. The Bank shall have received such additional
approvals, opinions, or other documentation as the Bank may reasonably request
to effectuate the purpose hereof.

Section 5.2 All Letter of Credit Actions. The obligation of the Bank to take any
Letter of Credit Action under this Agreement is subject to the following
additional conditions precedent:

(a) No Default. No Default shall have occurred and be continuing, or would
result from such requested Letter of Credit Action;

(b) Representations and Warranties. All of the representations and warranties
contained in Article 6 and in the other Transaction Documents shall be true and
correct in all material respects on and as of the date of taking such Letter of
Credit Action with the same force and effect as if such representations and
warranties had been made on and as of such date except to the extent that such
representations and warranties relate specifically to another date;

 

16



--------------------------------------------------------------------------------

(c) Governmental Restrictions. Except as set forth in Schedule 5.2 to the
Disclosure Letter, there shall be no governmental inquiries, injunctions, or
restraining orders instituted or pending, or any statute or rule enacted,
promulgated, entered, or enforced which would have a Material Adverse Effect
upon a Borrower (individually) or the Parent and its Subsidiaries (taken as a
whole);

(d) No Material Adverse Change. No material adverse change shall have occurred
with respect to the business, assets, liabilities (actual or contingent),
operations, condition (financial or otherwise), or prospects of a Borrower
(individually) or the Parent and its Subsidiaries (taken as a whole) since
February 3, 2013; and

(e) Letter of Credit Application. The applicable Borrower shall have delivered
to the Bank a duly completed Letter of Credit Application as required by
Section 2.2 and such other documentation related thereto as the Bank shall
reasonably request.

Each Letter of Credit Action requested by a Borrower hereunder shall constitute
a representation and warranty by the Borrowers that the conditions precedent set
forth in this Section 5.3 have been satisfied (both as of the date of such
notice and, unless a Borrower otherwise notifies the Bank prior to the date of
such requested Letter of Credit Action as of the date of such requested Letter
of Credit Action).

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

To induce the Bank to enter into this Agreement, each Borrower represents and
warrants that the following statements are and, after giving effect to the
transactions contemplated hereby will be, true, correct, and complete.

Section 6.1 Power and Authority.

(a) The Parent and each of its Subsidiaries is (i) duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
organization; (ii) has all requisite power and authority to own its assets and
carry on its business as now being or as proposed to be conducted; and (iii) is
qualified to do business in all jurisdictions in which the nature of its
business makes such qualification necessary and where failure to so qualify
would have a Material Adverse Effect;

(b) The Parent and each of its Subsidiaries has the power and authority to
execute, deliver, and perform its respective obligations under the Transaction
Documents to which it is or may become a party.

Section 6.2 Financial Condition. The Parent has delivered to the Bank the
audited financial statements of the Parent and its Subsidiaries as of and for
the Fiscal Year ended February 3, 2013. Except as set forth on Schedule 6.2 to
the Disclosure Letter, such financial statements have been prepared in
accordance with GAAP, and present fairly, the financial condition of the Parent
and its Subsidiaries as of the respective dates indicated therein and the
results of operations for the respective periods indicated therein. Neither the
Parent nor any of its Subsidiaries has any material contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments, or unrealized
or anticipated losses from any

 

17



--------------------------------------------------------------------------------

unfavorable commitments except as referred to or reflected in the financial
statements dated as of February 3, 2013. Since the date of the financial
statements dated as of February 3, 2013, no material adverse change has occurred
with respect to the business, assets, liabilities (actual or contingent),
operations, condition (financial or otherwise), or prospects of a Borrower
(individually) or of the Parent and its Subsidiaries (taken as a whole).

Section 6.3 Corporate and Similar Action; No Breach. The execution, delivery,
and performance by the Parent and each of its Subsidiaries of the Transaction
Documents to which it is or may become a party and compliance with the terms and
provisions thereof have been duly authorized by all requisite action on the part
of the Parent and each of its Subsidiaries, respectively, and do not and will
not (a) violate or conflict with, or result in a breach of, or require any
consent under (i) the articles of incorporation, bylaws, or other organizational
documents (as applicable) of such Person, (ii) any applicable law, rule, or
regulation or any order, writ, injunction, or decree of any Governmental
Authority or arbitrator, or (iii) any material agreement or instrument to which
such Person is a party or by which any of them or any of their property is bound
or subject, or (b) constitute a default under any such material agreement or
instrument, or result in the creation or imposition of any Lien upon any of the
revenues or assets of such Person.

Section 6.4 Operation of Business. Each of the Parent and its Subsidiaries
possesses all material licenses, Permits, franchises, patents, copyrights,
trademarks, and tradenames, or rights thereto, necessary to conduct its business
substantially as now conducted and as presently proposed to be conducted, and,
to the best of their knowledge, neither the Parent nor any of its Subsidiaries
is in violation of any valid rights of others with respect to any of the
foregoing where such violation could reasonably be expected to have a Material
Adverse Effect. Except as set forth in Schedule 6.4 to the Disclosure Letter,
since February 3, 2013, the Parent and its Subsidiaries have conducted their
respective businesses only in the ordinary and usual course.

Section 6.5 Litigation and Judgments. Except as set forth in Schedule 6.5 to the
Disclosure Letter, there is no action, suit, investigation, or proceeding before
or by any Governmental Authority or arbitrator pending or threatened against or
affecting the Parent or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, except as
set forth in Schedule 6.5 to the Disclosure Letter, there are no outstanding
judgments against the Parent or any of its Subsidiaries in excess of $1,000,000.

Section 6.6 Rights in Properties; Liens. The Parent and each of its Subsidiaries
has good title to or valid leasehold interests in its respective Properties,
real and personal and none of such Properties or leasehold interests of the
Parent or any of its Subsidiaries is subject to any Lien, other than Permitted
Liens.

Section 6.7 Enforceability. The Transaction Documents to which the Parent or any
Subsidiary of the Parent is a party, when executed and delivered, shall
constitute the legal, valid, and binding obligations of the Parent or such
Subsidiary, as applicable, enforceable against such Person in accordance with
their respective terms, except as limited by bankruptcy, insolvency, or other
laws of general application relating to the enforcement of creditors’ rights and
general principles of equity.

Section 6.8 Approvals. No authorization, approval, or consent of, and no filing
or registration with, any Governmental Authority or other third party is or will
be necessary for the execution, delivery, or performance by the Parent or any
Subsidiary of the Parent of the Transaction Documents to which it is or may
become a party, except where the failure to obtain any such authorization,
approval, or consent could not reasonably be expected to have a Material Adverse
Effect, or for the validity or enforceability thereof.

 

18



--------------------------------------------------------------------------------

Section 6.9 Debt. Neither the Parent nor any of its Subsidiaries has any Debt,
except as set forth in Schedule 6.9 to the Disclosure Letter or as otherwise
permitted by Section 11.1 of the Credit Agreement.

Section 6.10 Taxes. Except as set forth in Schedule 6.10 to the Disclosure
Letter or, after the Closing Date, matters which do not violate Section 10.4 of
the Credit Agreement, the Parent and each Subsidiary of the Parent have filed
all federal and other material tax returns required to be filed, including all
income, franchise and employment tax returns and all material property and sales
tax returns, and have paid all of their respective liabilities for taxes,
assessments, governmental charges, and other levies shown as due and payable on
such returns and all other material liabilities for taxes, assessments,
government charges and other levies that are due and payable other than, in each
case, those being contested in good faith by appropriate proceedings diligently
pursued for which adequate reserves have been established in accordance with
GAAP. Except as set forth in Schedule 6.10 to the Disclosure Letter or, after
the Closing Date, matters which do not violate Section 10.4 of the Credit
Agreement, there is no pending investigation of the Parent or any Subsidiary of
the Parent by any taxing authority with respect to any liability for tax or of
any pending but unassessed tax liability of the Parent or any Subsidiary of the
Parent.

Section 6.11 Margin Securities. Neither the Parent nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of buying or carrying margin stock (within
the meaning of Regulation U or Regulations T or X of the Board of Governors of
the Federal Reserve System), and no Letter of Credit requested by any Borrower
hereunder will be used in connection with any transaction whereby the Parent or
any Subsidiary of the Parent buys or carries any margin stock or extends credit
to others for the purpose of buying or carrying margin stock.

Section 6.12 ERISA. With respect to each Plan, the Parent and each Subsidiary of
the Parent is in compliance with all applicable provisions of ERISA. Neither a
Reportable Event nor a Prohibited Transaction has occurred and is continuing
with respect to any Plan. No notice of intent to terminate a Plan has been
filed, nor has any Plan been terminated. As of the Closing Date, no
circumstances exist which constitute grounds entitling the PBGC to institute
proceedings to terminate, or appoint a trustee to administer, a Plan, nor has
the PBGC instituted any such proceedings. Neither the Parent nor any of its
Subsidiaries nor any ERISA Affiliate has completely or partially withdrawn from
a Multiemployer Plan. The Parent, each Subsidiary of the Parent, and each ERISA
Affiliate have met their minimum funding requirements under ERISA with respect
to each Plan. Except as set forth in Schedule 6.12 to the Disclosure Letter, the
present value of all vested benefits under each Plan do not exceed the fair
market value of all Plan assets allocable to such benefits, as determined on the
most recent valuation date of the Plan and in accordance with ERISA. Neither the
Parent, any of its Subsidiaries, nor any ERISA Affiliate has any outstanding
liability to the PBGC under ERISA (other than liability for the payment of PBGC
premiums in the ordinary course of business).

Section 6.13 Disclosure. All factual information furnished by or on behalf of
the Parent or any Subsidiary of the Parent to the Bank for purposes of or in
connection with this Agreement, the other Transaction Documents, or any
transaction contemplated herein or therein is, and all other such factual
information hereafter furnished by or on behalf of the Parent or any Subsidiary
of the Parent to the Bank, will be true and accurate in all material respects on
the date as of which such information is dated or certified and not incomplete
by omitting to state any fact necessary to make such information not misleading
in any material respect at such time in light of the circumstances under which
such

 

19



--------------------------------------------------------------------------------

information was provided (it being recognized by the Bank that projections and
estimates as to future events are not to be viewed as facts and that the actual
results during the period or periods covered by any such projections and
estimates may differ from projected or estimated results).

Section 6.14 Subsidiaries; Capitalization. As of the Closing Date, the Parent
has no other Subsidiaries other than those listed in Schedule 6.14 to the
Disclosure Letter. As of the Closing Date, Schedule 6.14 to the Disclosure
Letter sets forth the jurisdiction of incorporation or organization of the
Parent and its Subsidiaries, the percentage of the Parent’s ownership of the
outstanding Voting Stock of each Subsidiary of the Parent, and the authorized,
issued, and outstanding Capital Stock of the Parent and each Subsidiary of the
Parent. All of the outstanding Capital Stock of the Parent and its Subsidiaries
has been validly issued, is fully paid, is nonassessable, and has not been
issued in violation of any preemptive or similar rights. As of the Closing Date,
except as disclosed in Schedule 6.14 to the Disclosure Letter, there are (a) no
outstanding subscriptions, options, warrants, calls, or rights (including,
without limitation, preemptive rights) to acquire, and no outstanding securities
or instruments convertible into, Capital Stock of the Parent or any of its
Subsidiaries, and (b) no shareholder agreements, voting trusts, or similar
agreements in effect and binding on any shareholder of (i) to the Parent’s
knowledge, the Parent or any of its Capital Stock or (ii) any Subsidiary of the
Parent or any of their respective Capital Stock. All shares of Capital Stock of
the Parent and its Subsidiaries were issued in compliance with all applicable
state and federal securities laws.

Section 6.15 Material Agreements. Except as set forth in Schedule 6.15 to the
Disclosure Letter, neither the Parent nor any of its Subsidiaries is a party to
any indenture, loan, or credit agreement, or to any lease or other agreement or
instrument, or subject to any charter or corporate restriction that could
reasonably be expected to have a Material Adverse Effect. Neither the Parent nor
any of its Subsidiaries is in default, or has knowledge of facts or
circumstances that with the giving of notice or passage of time or both could be
expected to result in a default, in any respect in the performance, observance,
or fulfillment of any of the obligations, covenants, or conditions contained in
any agreement or instrument (including, without limitation, any indenture, loan,
or credit agreement, or any lease or other similar agreement or instrument) to
which it is a party where such default could be expected to cause a Material
Adverse Effect.

Section 6.16 Compliance with Laws. Neither the Parent nor any of its
Subsidiaries is in violation of any law, rule, regulation, order, or decree of
any Governmental Authority or arbitrator except for violations which could not
be expected to have a Material Adverse Effect.

Section 6.17 Investment Company Act. Neither the Parent nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

Section 6.18 [Reserved].

Section 6.19 Environmental Matters. Except as disclosed in Schedule 6.19 to the
Disclosure Letter:

(a) to the Borrowers’ knowledge, the Parent, each Subsidiary of the Parent, and
all of their respective properties, assets, and operations are in compliance
with all Environmental Laws; neither the Parent nor any of its Subsidiaries has
knowledge of, nor has the Parent or any Subsidiary of the Parent received notice
of, any past, present, or future conditions, events, activities, practices, or
incidents which interfere with or prevent the compliance or continued compliance
of the Parent or its Subsidiaries with all Environmental Laws;

 

20



--------------------------------------------------------------------------------

(b) the Parent and its Subsidiaries have obtained and maintained, and are in
material compliance with, all material Permits, licenses, and authorizations
that are required under applicable Environmental Laws;

(c) except in compliance in all material respects with applicable Environmental
Laws, during the course of the Parent’s or any of its Subsidiaries’ ownership of
or operations on any real Property, there has been no generation, treatment,
recycling, storage, or disposal of hazardous waste, as that term is defined in
40 CFR Part 261 or any state equivalent, use of underground storage tanks or
surface impoundments, use of asbestos containing materials, or use of
polychlorinated biphenyls (PCB) used in hydraulic oils, electrical transformers,
or other equipment that could reasonably be expected to have a Material Adverse
Effect, and the use which the Parent and its Subsidiaries make and intend to
make of their respective properties and assets will not result in the use,
generation, storage, transportation, accumulation, disposal, or Release of any
Hazardous Material on, in, or from any of their properties or assets that could
reasonably be expected to have a Material Adverse Effect;

(d) neither the Parent, any of its Subsidiaries, nor any of their respective
currently or previously owned or leased Properties or operations is subject to
any outstanding or, to their knowledge, threatened order from or agreement with
any Governmental Authority or other Person or subject to any judicial or
administrative proceeding with respect to (i) failure to comply with
Environmental Laws, (ii) Remedial Action, or (iii) any Environmental Liabilities
arising from a Release or threatened Release;

(e) there are no conditions or circumstances associated with the currently or
previously owned or leased Properties or operations of the Parent or any
Subsidiary of the Parent that could reasonably be expected to result in any
Environmental Liabilities or to have a Material Adverse Effect;

(f) neither the Parent nor any of its Subsidiaries is or operates a treatment,
storage, or disposal facility requiring a permit under the Resource Conservation
and Recovery Act, 42 U.S.C. Section 6901 et seq., the regulations thereunder, or
any comparable provision of state law, and except as would not reasonably be
expected to have a Material Adverse Effect, the Parent and each Subsidiary of
the Parent is in compliance with all applicable financial responsibility
requirements of all applicable Environmental Laws;

(g) neither the Parent nor any of its Subsidiaries has filed or failed to file
any notice required under applicable Environmental Law reporting an unauthorized
Release; and

(h) no Lien arising under any Environmental Law has attached to any property or
revenues of the Parent or any Subsidiary of the Parent.

Section 6.20 Broker’s Fees. Except as disclosed on Schedule 6.20 to the
Disclosure Letter, no broker’s or finder’s fee, commission, or similar
compensation will be payable by the Parent or any Subsidiary of the Parent with
respect to the transactions contemplated by this Agreement.

Section 6.21 Employee Matters. Except as set forth on Schedule 6.21 to the
Disclosure Letter, as of the Closing Date (a) neither the Parent nor any of its
Subsidiaries, nor any of their respective employees, is subject to any
collective bargaining agreement, (b) no petition for certification or union
election is pending with respect to the employees of the Parent or any
Subsidiary of the Parent and no union or collective bargaining unit has sought
such certification or recognition with respect to the

 

21



--------------------------------------------------------------------------------

employees of the Parent or any Subsidiary of the Parent, and (c) there are no
strikes, slowdowns, work stoppages, or controversies pending or, to the best
knowledge of the Parent and the Subsidiaries of the Parent after due inquiry,
threatened between the Parent or any Subsidiary of the Parent and its respective
employees.

Section 6.22 Solvency. Each of the Borrowers and the Subsidiary Guarantors,
individually and on a consolidated basis is Solvent.

ARTICLE 7

COVENANTS

Each Borrower covenants and agrees that, as long as this Agreement shall remain
in effect or any Obligations shall remain outstanding, it will perform and
observe the following covenants:

Section 7.1 Credit Agreement Covenants. The Borrowers will comply fully with
each of the covenants contained in Article 10, Article 11, and Article 12 of the
Credit Agreement to the extent applicable to such Borrower (each of such
covenants being incorporated herein by this reference the same as if fully
stated herein) whether or not such Credit Agreement remains in full force and
effect; provided that no amendment, restatement, or other modification under the
Credit Agreement shall be incorporated by reference herein unless the Bank and
each letter of credit issuer under an Other Reimbursement Agreement consented to
such amendment, restatement or other modification in their capacities as lenders
under the Credit Agreement (and such consent shall constitute notice under this
Section 7.1 as well as notice of an amendment to any Other Reimbursement
Agreements pursuant to Section 7.2 below). The Parent shall, within one
(1) Business Day thereof, notify the Bank of any other amendment, restatement,
or other modification to Article 10, Article 11, or Article 12 of the Credit
Agreement.

Section 7.2 Changes to Other Reimbursement Agreements. The Parent shall, within
three (3) Business Days thereof, notify the Bank of any amendment, restatement
or other modification to any Other Reimbursement Agreement.

Section 7.3 Further Assurances.

(a) Further Assurance. The Parent will, and will cause each of its Subsidiaries
to, execute and/or deliver pursuant to this clause (a) such further
documentation and take such further action as may be reasonably requested by the
Bank to carry out the provisions and purposes of the Transaction Documents.

(b) Subsidiary Joinder. The Parent shall, and shall cause each Domestic
Subsidiary to, execute and deliver to the Bank such documentation, including,
without limitation, a Joinder Agreement, as the Bank may require in accordance
with Article 4, to cause each such Domestic Subsidiary to become a party to the
Subsidiary Guaranty as required by Article 4.

ARTICLE 8

DEFAULT

Section 8.1 Events of Default. Each of the following shall be deemed an “Event
of Default”:

(a) any Borrower shall fail to pay (i) when due the amount of any drawing under
any Letter of Credit; (ii) within three (3) Business Days of the date due any
fees payable under the

 

22



--------------------------------------------------------------------------------

Transaction Documents or any part thereof; or (iii) within three (3) Business
Days after the date such Borrower receives written notice of the failure to pay
when due, any other Obligation or any part thereof;

(b) any representation, warranty, or certification made or deemed made by the
Parent or any Subsidiary of the Parent (or any of their respective officers) in
any Transaction Document or in any certificate, report, notice, or financial
statement furnished at any time in connection with any Transaction Document
shall be false, misleading, or erroneous in any material respect when made or
deemed to have been made;

(c) the Parent or any Subsidiary of the Parent shall fail to perform, observe,
or comply with any covenant, agreement, or term contained in Article 7 (subject,
in the case of Section 7.1, to the expiration of any applicable grace period
specified in the Credit Agreement);

(d) the Parent or any Subsidiary of the Parent shall (i) apply for or consent to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, examiner, liquidator, or the like of itself or of all or a substantial
part of its Property, (ii) make a general assignment for the benefit of its
creditors, (iii) commence a voluntary case under the United States Bankruptcy
Code (as now or hereafter in effect, the “Bankruptcy Code”), (iv) institute any
proceeding or file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, liquidation, dissolution,
winding-up, or composition or readjustment of debts, (v) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the Bankruptcy Code, (vi) admit in
writing its inability to, or be generally unable to pay its debts as such debts
become due, or (vii) take any corporate action for the purpose of effecting any
of the foregoing;

(e) (i) a proceeding or case shall be commenced, without the application,
approval, or consent of the Parent or any Subsidiary of the Parent in any court
of competent jurisdiction, seeking (A) its reorganization, liquidation,
dissolution, arrangement, or winding-up, or the composition or readjustment of
its debts, (B) the appointment of a receiver, custodian, trustee, examiner,
liquidator, or the like of the Parent or such Subsidiary or of all or any
substantial part of its Property, or (C) similar relief in respect of the Parent
or such Subsidiary under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or readjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment, or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of sixty (60) or more days or (ii) an order
for relief against the Parent or any Subsidiary shall be entered in an
involuntary case under the Bankruptcy Code;

(f) the Parent or any Subsidiary of the Parent shall fail within a period of
thirty (30) days after the commencement thereof to discharge or obtain a stay of
any attachment, sequestration, forfeiture, or similar proceeding or proceedings
involving an aggregate amount in excess of $15,000,000 against any of its assets
or Properties;

(g) A final judgment or judgments for the payment of money in excess of
$15,000,000 in the aggregate (to the extent not paid or fully covered by
insurance acknowledged by a carrier reasonably acceptable to the Bank) shall be
rendered by a court or courts against the Parent or any Subsidiary of the Parent
and the same shall not be satisfied, discharged, or dismissed (or provision
shall not be made for such satisfaction, discharge, or dismissal), or a stay of
execution or other stay of enforcement thereof shall not be procured, within
sixty (60) days from the date of entry thereof and the Parent or any Subsidiary
of the Parent, as applicable, shall not, within said period of sixty (60) days,
or such longer period during which execution of the same shall have been stayed,
appeal therefrom and cause the execution thereof to be stayed during such
appeal;

 

23



--------------------------------------------------------------------------------

(h) (i) the Parent or any Subsidiary of the Parent shall fail to pay when due
any principal of or interest on any Debt (other than the Obligations) beyond the
period of grace (if any) if the aggregate principal amount of the affected Debt
equals or exceeds $15,000,000, or the maturity of any such Debt shall have been
accelerated or shall have been required to be prepaid prior to the stated
maturity thereof, (ii) any event shall have occurred with respect to any Debt in
the aggregate principal amount equal to or in excess of $15,000,000 that permits
the holder or holders of such Debt or any Person acting on behalf of such holder
or holders to accelerate the maturity thereof or require any prepayment (other
than the right to require any prepayment pursuant to (x) a regularly scheduled
option to require the Parent or any Subsidiary to repurchase or prepay such Debt
or (y) any redemption, repurchase or prepayment voluntarily initiated by the
Parent or any Subsidiary) thereof, (iii) any event of default shall have
occurred under the Credit Agreement or (iv) any event of default shall have
occurred under any Other Reimbursement Agreement;

(i) this Agreement or any other Transaction Document shall cease to be in full
force and effect or shall be declared null and void or the validity or
enforceability thereof shall be contested or challenged by the Parent or any
Subsidiary, or the Parent or any Subsidiary shall deny that it has any further
liability or obligation under any of the Transaction Documents; or

(j) the occurrence of a Change of Control.

Section 8.2 Remedies. If any Event of Default shall occur and be continuing, the
Bank may do any one or more of the following:

(a) Acceleration. By notice to the Borrowers, declare all outstanding amounts
payable by the Borrowers under the Transaction Documents immediately due and
payable, and the same shall thereupon become immediately due and payable,
without further notice, demand, presentment, notice of dishonor, notice of
acceleration, notice of intent to accelerate, protest, or other formalities of
any kind, all of which are hereby expressly waived by the Borrowers except as
where required by the specific terms of this Agreement or the other Transaction
Documents;

(b) Refusal of Requests for Letter of Credit Action. The Bank may, without
notice to the Borrowers or any other Person, refuse any request by a Borrower
for any Letter of Credit Action;

(c) Judgment. Reduce any claim to judgment;

(d) Rights. Exercise any and all rights and remedies afforded by the laws of the
state of California, or any other jurisdiction governing any of the Transaction
Documents, by equity, or otherwise; and

(e) Cash Collateral. The Bank may demand immediate payment by each Borrower of
an amount equal to the aggregate amount of all outstanding Letter of Credit
Usage attributable to such Borrower to be held in a Letter of Credit Cash
Collateral Account, and the Borrowers will immediately comply with such demand;

provided, however, that, upon the occurrence of an Event of Default under
Section 8.1(d) or Section 8.1(e) with respect to any Borrower or any Guarantor,
the obligation of the Bank to take

 

24



--------------------------------------------------------------------------------

any Letter of Credit Action shall automatically terminate and all amounts
payable by the Borrowers or any other party under the Transaction Documents to
the Bank shall thereupon become immediately due and payable, and an amount equal
to the aggregate amount of all outstanding Letter of Credit Usage shall be
immediately due and payable to the Bank to be held in a Letter of Credit Cash
Collateral Account, without notice, demand, presentment, notice of dishonor,
notice of acceleration, notice of intent to accelerate, protest, or other
formalities of any kind, all of which are hereby expressly waived by the
Borrowers.

Section 8.3 Performance by the Bank. Upon the occurrence of a Default, if any
Borrower or any Guarantor shall fail to perform any agreement in accordance with
the terms of the Transaction Documents, the Bank may perform or attempt to
perform such agreement on behalf of such Borrower or such Guarantor, as
applicable. In such event, at the request of the Bank, the applicable Borrower
shall promptly pay any amount expended by the Bank in connection with such
performance or attempted performance, to the Bank at the Principal Office
together with interest thereon at the Default Rate from and including the date
of such expenditure to but excluding the date such expenditure is paid in full.
Notwithstanding the foregoing, it is expressly agreed that the Bank shall not
have any liability or responsibility for the performance of any obligation of
any Borrower or any Guarantor under any Transaction Document.

Section 8.4 Set-off. If an Event of Default shall have occurred and be
continuing, the Bank is hereby authorized at any time and from time to time,
without notice to the Borrowers or any other Person (any such notice being
hereby expressly waived), to set-off and apply any and all deposits (general or
special, time or demand, provisional or final, but excluding any account
established by the Borrowers as a fiduciary for another Person) at any time held
and other indebtedness at any time owing by the Bank to or for the credit or the
account of the applicable Borrower against any and all of the Obligations of
such Borrower now or hereafter existing under any Transaction Document,
irrespective of whether or not the Bank shall have made any demand under such
Transaction Documents and although the Obligations may be unmatured. The Bank
agrees promptly to notify the Borrowers after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights and remedies of the Bank hereunder are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Bank may have.

Section 8.5 Continuance of Default. For purposes of all Transaction Documents, a
Default shall be deemed to have continued and exist until the Bank shall have
actually received evidence satisfactory to the Bank that such Default shall have
been remedied.

ARTICLE 9

MISCELLANEOUS

Section 9.1 Expenses. The Borrowers hereby agree to pay promptly after
presentation of supporting documentation, without duplication: (a) all
reasonable costs and expenses of the Bank arising in connection with the
preparation, negotiation, execution, delivery, and administration of the
Transaction Documents and all amendments, waivers, or other modifications to the
Transaction Documents, including, without limitation, Attorney Costs of the
Bank; (b) all costs and expenses of the Bank in connection with any Default and
the enforcement of any Transaction Document or collection of the Obligations,
including, without limitation, Attorney Costs of the Bank; (c) all fees, costs,
and expenses of the Bank arising in connection with an Event of Default and the
enforcement of any Transaction Document or collection of the Obligations during
the existence of an Event of Default; (d) all transfer,

 

25



--------------------------------------------------------------------------------

stamp, documentary, or other similar taxes, assessments, or charges (including,
without limitation, the Taxes and any penalties or interest) levied by any
Governmental Authority in respect of any Transaction Document or the
transactions contemplated thereby; (e) all reasonable costs, expenses,
assessments, and other charges incurred in connection with any filing,
registration, recording, or perfection of any security interest or other Lien
contemplated by any Transaction Document; and (f) all other reasonable costs and
expenses incurred by the Bank in connection with any Transaction Document. The
Attorney Costs of the Bank that the Borrowers have agreed to pay hereunder
include, without limitation, the Attorney Costs of the Bank arising in
connection with advice given to the Bank as to its rights and responsibilities
hereunder.

Section 9.2 Indemnity by the Borrowers. Whether or not the transactions
contemplated hereby are consummated, the Borrowers agree to indemnify, save and
hold harmless the Bank and each Bank-Related Person (collectively the
“Indemnitees”) from and against: (a) any and all claims, demands, actions, or
causes of action that are asserted against any Indemnitee by any Person relating
directly or indirectly to a claim, demand, action, or cause of action that such
Person asserts or may assert against a Borrower, any of its Affiliates, or any
of their respective officers or directors; (b) any and all claims, demands,
actions, or causes of action arising out of or relating to, the Transaction
Documents, the commitments of the Bank hereunder, the use or contemplated use of
any Letter of Credit, or the relationship of the Borrowers and the Bank under
this Agreement; (c) any administrative or investigative proceeding by any
Governmental Authority arising out of or related to a claim, demand, action, or
cause of action described in clause (a) or clause (b) preceding; and (d) any and
all liabilities (including liabilities under indemnities), losses, costs, or
expenses (including Attorney Costs) that any Indemnitee suffers or incurs as a
result of the assertion of any foregoing claim, demand, action, cause of action,
or proceeding, or as a result of the preparation of any defense in connection
with any foregoing, claim, demand, action, cause of action, or proceeding, in
all cases, whether or not arising out of the negligence of an Indemnitee,
whether or not an Indemnitee is a party to such claim, demand, action, cause of
action, or proceeding (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that no Indemnitee shall be entitled to indemnification
for any loss caused by its own gross negligence or willful misconduct or for any
loss asserted against it by another Indemnitee that does not involve or has not
resulted from (i) an act or omission of an Indemnitee in its capacity as Bank
and (ii) an act or omission (or an alleged act or omission) by the Parent or any
of its Subsidiaries. The agreements in this Section shall survive repayment of
all Obligations.

Section 9.3 Limitation of Liability. Neither the Bank nor any Bank-Related
Person shall have any liability with respect to any Borrower or any Guarantor
for, and, by the execution of the Transaction Documents to which it is a party,
each other party to any Transaction Document, hereby waives, releases, and
agrees not to sue any of them upon, any claim for, any special, indirect,
incidental, consequential, or punitive damages suffered or incurred by any such
Person in connection with, arising out of, or in any way related to any of the
Transaction Documents, or any of the transactions contemplated by any of the
Transaction Documents.

Section 9.4 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Bank shall have the right
to act exclusively in the interest of the Bank and shall have no duty of
disclosure, duty of loyalty, duty of care, or other duty or obligation of any
type or nature whatsoever to any Borrower or any Guarantor, any shareholders of
any Borrower or any Guarantor, or any other Person.

Section 9.5 No Fiduciary Relationship. The relationship between the Borrowers
and the Guarantors on the one hand and the Bank on the other is solely that of
debtor and creditor, and the Bank has no fiduciary or other special relationship
with any Borrower or any Guarantor, and no term or condition of any of the
Transaction Documents shall be construed so as to deem the relationship between
the Borrowers and the Guarantors on the one hand and the Bank on the other to be
other than that of debtor and creditor.

 

26



--------------------------------------------------------------------------------

Section 9.6 Equitable Relief. The Borrowers recognize that in the event a
Borrower or any Guarantor fails to pay, perform, observe, or discharge any or
all of the Obligations under the Transaction Documents, any remedy at law may
prove to be inadequate relief to the Bank. The Borrowers therefore agree that
the Bank shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

Section 9.7 No Waiver; Cumulative Remedies. No failure on the part of the Bank
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power, or privilege under any Transaction Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power, or privilege under any Transaction Document preclude any other or further
exercise thereof or the exercise of any other right, power, or privilege. The
rights and remedies provided for in the Transaction Documents are cumulative and
not exclusive of any rights and remedies provided by law.

Section 9.8 Binding Effect; Successors; Participations and Assignments.

(a) This Agreement and the other Transaction Documents to which the Borrowers
are a party will be binding upon and inure to the benefit of the Borrowers, the
Bank, and their respective successors, participants and assigns, except that, no
Borrower may participate or assign its rights hereunder or thereunder or any
interest herein or therein without the prior written consent of the Bank and any
such attempted assignment shall be void.

(b) Notwithstanding any other provision in this Agreement, the Bank may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR
Section 203.14, and such Federal Reserve Bank may enforce such pledge or
security interest in any manner permitted under applicable law.

Section 9.9 Survival. All representations and warranties made by any Borrower or
any Guarantor in any Transaction Document or in any document, statement, or
certificate furnished in connection with any Transaction Document shall survive
the execution and delivery of the Transaction Documents and no investigation by
the Bank or any closing shall affect the representations and warranties or the
right of the Bank to rely upon them. Without prejudice to the survival of any
other obligation of the Borrowers hereunder, the obligations under Section 9.1
and Section 9.2 shall survive termination of this Agreement.

Section 9.10 Entire Agreement. This Agreement, together with the other
Transaction Documents and any letter agreements referred to herein, comprises
the complete and integrated agreement of the parties on the subject matter
hereof and supersedes all prior agreements, written or oral, on the subject
matter hereof. In the event of any conflict between the provisions of this
Agreement and those of any other Transaction Document, the provisions of this
Agreement shall control and govern; provided that the inclusion of supplemental
rights or remedies in favor of the Bank in any other Transaction Document shall
not be deemed a conflict with this Agreement. Each Transaction Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

Section 9.11 Amendments and Waivers. Any provision of any Transaction Document
may be amended or waived and any consent to any departure by any Borrower
therefrom may be granted if, but only if, such amendment, waiver, or consent is
in writing and is signed by the Borrowers and the Bank

 

27



--------------------------------------------------------------------------------

(any such consent not to be unreasonably withheld). In the event of amendment by
the parties to the Credit Agreement to any provisions of the Credit Agreement
that have been incorporated herein by reference, such provisions will not be
deemed to be amended hereunder without the written consent of the Bank to the
amendment of such provisions hereunder unless the Bank and each letter of credit
issuer under an Other Reimbursement Agreement consented to such amendment,
restatement or other modification in their capacities as lenders under the
Credit Agreement.

Section 9.12 Maximum Interest Rate. Notwithstanding anything, to the contrary
contained in any Transaction Document, any interest paid or agreed to be paid
under the Transaction Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”). If the
Bank shall receive interest in an amount that exceeds the Maximum Rate, the
excessive interest shall be applied to the principal of the Obligations or, if
it exceeds the unpaid principal, refunded to the applicable Borrower. In
determining, whether the interest contracted for, charged, or received by the
Bank exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations.

Section 9.13 Notices. All notices and other communications provided for in any
Transaction Document to which a Borrower is a party shall be given or made in
writing and telecopied, transmitted by e-mail, mailed by certified mail return
receipt requested, or delivered to the intended recipient at the “Address for
Notices” specified in Schedule 9.13 to the Disclosure Letter, or, as to any
party at such other address as shall be designated by such party in a notice to
each other party given in accordance with this Section. Except as otherwise
provided in any Transaction Document, all such communications shall be deemed to
have been duly given when transmitted by telecopy, subject to telephone
confirmation of receipt, transmitted by e-mail, subject to telephone
confirmation of receipt, or when personally delivered or, in the case of a
mailed notice, three (3) Business Days after being duly deposited in the mail,
in each case given or addressed as aforesaid; provided, however, notices to the
Bank pursuant to Section 2.2 shall not be effective until received by the Bank.
Any agreement of the Bank herein to receive certain notices by telephone or
telecopy is solely for the convenience and at the request of a Borrower. The
Bank shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by a Borrower to give such notice and the Bank shall not have
any liability to such Borrower or any other Person on account of any action
taken or not taken by the Bank in reliance upon such telephonic or telecopy
notice. The obligation of the Borrowers to repay all amounts drawn under Letters
of Credit shall not be affected in any way or to any extent by any failure of
the Bank to receive written confirmation of any telephonic or telecopy notice or
the receipt by the Bank of a confirmation which is at variance with the terms
understood by the Bank to be contained in such telephonic or telecopy notice.

Section 9.14 Governing Law; Venue; Service of Process.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE BANK SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATES OF CALIFORNIA OR
NEW YORK OR OF THE UNITED STATES FOR SUCH STATES, AND BY EXECUTION AND DELIVERY
OF THIS AGREEMENT, EACH BORROWER AND THE BANK EACH CONSENTS, FOR ITSELF

 

28



--------------------------------------------------------------------------------

AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH BORROWER AND THE BANK EACH IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY TRANSACTION DOCUMENT OR
OTHER DOCUMENT RELATED THERETO. EACH BORROWER AND THE BANK EACH AGREE TO ACCEPT
JOINDER IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY COURT OR JURISDICTION
AGAINST THE OTHER PARTY BY ANY BENEFICIARY OF A LETTER OF CREDIT OR BY ANY
ADVISING, CONFIRMING, NEGOTIATING, PAYING OR OTHER BANK, OR BY ANY OTHER PERSON
OR ENTITY. WITH RESPECT TO ANY LETTER OF CREDIT OR ANY DRAWING UNDER A LETTER OF
CREDIT IF THE DEFENDANT IN SUCH SUIT, ACTION OR PROCEEDING MAKES A REASONABLE
DETERMINATION THAT SUCH JOINDER IS NECESSARY FOR THE JUST RESOLUTION OF SUCH
SUIT, ACTION OR PROCEEDING. EACH BORROWER AND THE BANK EACH WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT, OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY THE LAWS OF ANY SUCH STATE.

Section 9.15 California Judicial Reference. If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Transaction Documents, (a) the parties agree, and hereby agree to advise
the applicable court, that the adjudication of any such action or proceeding
(and all related claims) shall be made pursuant to California Code of Civil
Procedure Section 638 by a referee (who shall be a single active or retired
judge) who shall hear and determine all of the issues in such action or
proceeding (whether of fact or of law) and report a statement of decision,
provided that at the option of any party to such proceeding, any such issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8 shall be heard and determined by the court, and
(b) without limiting the generality of Sections 9.1 and 9.2, the Borrowers shall
be solely responsible to pay all fees and expenses of any referee appointed in
such action or proceeding.

Section 9.16 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

Section 9.17 Severability. Any provision of any Transaction Document held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of such Transaction Document and the effect thereof
shall be confined to the provision held to be invalid or illegal.

Section 9.18 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience of reference only and shall not affect the
interpretation of this Agreement.

Section 9.19 Construction. Each Borrower, each Guarantor (by its execution of
the Transaction Documents to which it is a party), and the Bank each
acknowledges that it has had the benefit of legal counsel of its own choice and
has been afforded an opportunity to review the Transaction Documents with its
legal counsel and that the Transaction Documents shall be construed as if
jointly drafted by the parties thereto.

Section 9.20 Independence of Covenants. All covenants under the Transaction
Documents shall be given independent effect so that if a particular action or
condition is not permitted by any of such

 

29



--------------------------------------------------------------------------------

covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default if such action is taken or such condition exists.

Section 9.21 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF
ACTION ARISING UNDER ANY TRANSACTION DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY TRANSACTION DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE, AND EACH PARTY HERETO HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY
COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

Section 9.22 Confidentiality. The Bank shall use any confidential non-public
information concerning the Parent and its Subsidiaries that is furnished to the
Bank by or on behalf of the Parent and its Subsidiaries in connection with the
Transaction Documents (collectively, “Confidential Information”) solely for the
purpose of evaluating and providing products and services to them and
administering and enforcing the Transaction Documents, and it will hold the
Confidential Information in confidence. Notwithstanding the foregoing, the Bank
may disclose Confidential Information (a) to its Affiliates or any of its or its
Affiliates’ partners, directors, officers, employees, agents, trustees,
administrators, managers, auditors, counsel, advisors, or representatives
(collectively, the “Representatives”) whom it determines need to know such
information for the purposes set forth in this Section, (b) to any Governmental
Authority having or claiming to have authority to regulate or oversee any aspect
of the Bank’s business or that of their Representatives in connection with the
exercise of such authority or claimed authority, (c) to the extent necessary or
appropriate to effect or preserve the Bank’s or any of its Affiliates’ security
(if any) for any Obligation or to enforce any right or remedy or in connection
with any claims asserted by or against the Bank or any of its Representatives,
(d) pursuant to any subpoena or any similar legal process, (e) in connection
with the exercise of any remedies hereunder or under any other Transaction
Document or any action or proceeding relating to this Agreement or any other
Transaction Document or the enforcement of rights hereunder or thereunder and
(f) with the consent of the Parent. For purposes hereof, the term “Confidential
Information” shall not include information that (x) is in the Bank’s possession
prior to its being provided by or on behalf of the Parent or any of its
Subsidiaries, provided that such information is not known by the Bank to be
subject to another confidentiality agreement with, or other legal or contractual
obligation of confidentiality to, the Parent or any of its Subsidiaries, (y) is
or becomes publicly available (other than through a breach hereof by the Bank),
or (z) becomes available to the Bank on a nonconfidential basis, provided that
the source of such information was not known by the Bank to be bound by a
confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information.

Section 9.23 Termination of Credit Agreement. In the event that the Credit
Agreement is terminated for any reason whatsoever, the provisions set forth in
Section 1.3 and the covenants set forth in Article 10, Article 11, and Article
12 thereof, together with all of the definitions of all the defined terms used
therein and all other portions of the Credit Agreement to which reference is
made in such Articles, in each case as of such termination date, will be
incorporated by reference herein and the same shall be applicable herein,
mutatis mutandis, and will be deemed to continue in effect until this Agreement
is terminated and all Obligations under this Agreement are fully paid and
performed.

 

30



--------------------------------------------------------------------------------

Section 9.24 USA Patriot Act. The Bank hereby notifies the Borrowers that
pursuant to requirements of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001) (the “Act”), the Bank is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow the Bank to identify the Borrowers in accordance with the Act. The
Borrowers shall, promptly following a request by the Bank, provide all
documentation and other information that the Bank requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

Section 9.25 Termination of Existing Reimbursement Agreement. The Borrowers and
the Bank agree that, upon the effectiveness of this Agreement, the Existing
Reimbursement Agreement and all commitments of the Bank thereunder shall
automatically terminate (without any further action and notwithstanding any
provision of the Existing Reimbursement Agreement that requires notice of such
termination) and the Existing Reimbursement Agreement shall be of no further
force or effect (except for any provision thereof that by its terms survives
termination thereof).

[Remainder of page intentionally left blank]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BORROWERS: WILLIAMS-SONOMA, INC. By:  

/s/ Julie P. Whalen

Name:  

Julie P. Whalen

Title:  

Chief Financial Officer

WILLIAMS-SONOMA SINGAPORE PTE. LTD. By:  

/s/ Julie P. Whalen

Name:  

Julie P. Whalen

Title:  

Director

BANK: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Susan T. Gallagher

Name:  

Susan T. Gallagher

Title:  

Managing Director

 

32



--------------------------------------------------------------------------------

EXHIBIT A

GUARANTY AGREEMENT

(Subsidiary)

This GUARANTY AGREEMENT (this “Guaranty”) dated as of August 30, 2013 is
executed and delivered by each of the undersigned (collectively and individually
referred to herein as the “Guarantor”), to and in favor of the Bank (as defined
below).

RECITALS:

A. Williams-Sonoma, Inc. (the “Parent”), Williams-Sonoma Singapore Pte. Ltd.
(“Williams-Sonoma Singapore” and collectively with the Parent, the “Borrowers”
and each a “Borrower”) and Wells Fargo Bank, National Association (the “Bank”)
are, concurrently herewith entering into a Reimbursement Agreement dated as of
August 30, 2013 (as amended, restated, or otherwise modified from time to time,
the “Reimbursement Agreement”; capitalized terms not otherwise defined herein
shall have the same meaning as set forth for such terms in the Reimbursement
Agreement).

B. The Guarantor has directly and indirectly benefitted and will directly and
indirectly benefit from the Letters of Credit issued pursuant to the
Reimbursement Agreement.

C. The execution and delivery of this Guaranty is required by the Reimbursement
Agreement and is a condition to the Bank’s taking any Letter of Credit Action
under the Reimbursement Agreement.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Guarantor hereby irrevocably and unconditionally
guarantees to the Bank the full and prompt payment and performance of the
Guaranteed Indebtedness (as defined below) upon the following terms:

 

  1.

The term “Guaranteed Indebtedness”, as used herein means all of the
“Obligations”, as defined in the Reimbursement Agreement and shall include,
without limitation, (a) any and all post-petition interest and expenses
(including, without limitation, Attorney Costs) whether or not allowed under any
bankruptcy, insolvency, or other similar law and (b) the Borrowers’ obligation
to reimburse the Bank for any and all drawings under Letters of Credit issued or
outstanding on behalf of any Subsidiary (and notwithstanding that such other
Subsidiary is obligated to reimburse such Letters of Credit); provided that,
notwithstanding anything to the contrary contained in this Guaranty, the
Guaranteed Indebtedness shall be limited to an aggregate amount equal to the
greatest amount that would not render the Guarantor’s indebtedness, liabilities,
or obligations hereunder void or voidable under Sections 544, 548, or 550 of the
Bankruptcy Code or subject to being set aside or annulled under any applicable
state law relating to fraud on creditors; provided, further, that, for purposes
of the immediately preceding clauses, it shall be presumed that the Guaranteed
Indebtedness hereunder does not equal or exceed any aggregate amount which would
render the Guarantor’s indebtedness, liabilities, or obligations hereunder
subject to being so avoided, set aside, or annulled, and the burden of proof to
the contrary shall be on the party asserting to the contrary. Subject to but
without limiting the generality of the foregoing sentence, the provisions of
this Guaranty are severable and, in any legally binding action or proceeding
involving any state corporate law or any bankruptcy, insolvency, fraudulent
transfer, or other laws of general application relating to the enforcement of
creditors’ rights and general principles of

 

A-1



--------------------------------------------------------------------------------

  equity, if the indebtedness, liabilities, or obligations of the Guarantor
hereunder would otherwise be held or determined to be void, invalid, or
unenforceable on account of the amount of its indebtedness, liabilities, or
obligations hereunder, then, notwithstanding any other provision of this
Guaranty to the contrary, the amount of such indebtedness, liabilities, or
obligations shall, for purposes of determining the Guarantor’s obligations under
this Guaranty, without any further action by the Guarantor or any other Person,
be automatically limited and reduced to the greatest amount which is valid and
enforceable as determined in such action or proceeding.

 

  2.

The Guarantor, together with each guarantor under any other guaranty (and
specifically including each Guarantor hereunder), if any, relating to the
Reimbursement Agreement (the “Related Guaranties”) which contain a contribution
provision similar to that set forth in this paragraph 2, agrees that it and all
such other guarantors (collectively, the “Contributing Guarantors”) together
desire to allocate among themselves, in a fair and equitable manner, their
obligations arising under this Guaranty and the Related Guaranties. Accordingly,
in the event any payment or distribution is made by the Guarantor under this
Guaranty or a guarantor under a Related Guaranty (a “Funding Guarantor”) that
exceeds its Fair Share (as defined below), that Funding Guarantor shall be
entitled to a contribution from each of the other Contributing Guarantors in the
amount of such other Contributing Guarantor’s Fair Share Shortfall (as defined
below), with the result that all such contributions will cause each Contributing
Guarantor’s Aggregate Payments (as defined below) to equal its Fair Share;
provided, however, that the obligations to or from any Funding Guarantor as
described in this paragraph 2 shall be subordinate to the obligation of the
Guarantor to pay the Guaranteed Indebtedness as more fully set forth in
paragraph 11 hereof. “Fair Share” means, with respect to a Contributing
Guarantor as of any date of determination, an amount equal to (a) the ratio of
(i) the Adjusted Maximum Amount (as defined below) with respect to such
Contributing Guarantor to (ii) the aggregate of the Adjusted Maximum Amounts
with respect to all Contributing Guarantors, multiplied by (b) the aggregate
amount paid or distributed on or before such date by all Funding Guarantors
under this Guaranty and the Related Guaranties in respect of the obligations
guaranteed. “Fair Share Shortfall” means, with respect to a Contributing
Guarantor as of any date of determination, the excess, if any, of the Fair Share
of such Contributing Guarantor over the Aggregate Payments of such Contributing
Guarantor. “Adjusted Maximum Amount” means, with respect to a Contributing
Guarantor as of any date of determination, the maximum aggregate amount of the
obligations of such Contributing Guarantor under this Guaranty or a Related
Guaranty, in each case determined in accordance with the provisions hereof and
thereof; provided that, solely for purposes of calculating the “Adjusted Maximum
Amount” with respect to any Contributing Guarantor for purposes of this
paragraph 2, the assets or liabilities arising by virtue of any rights to or
obligations of contribution hereunder or under any similar provision contained
in a Related Guaranty shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, the aggregate amount of
all payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty and the Related Guaranties (including,
without limitation, in respect of this paragraph 2 or any similar provision
contained in a Related Guaranty). The amounts payable as contributions hereunder
and under similar provisions in the Related Guaranties shall be determined as of
the date on which the related payment or distribution is made by the applicable
Funding Guarantor. The allocation among Contributing Guarantors of their
obligations as set forth in this paragraph 2 or any similar provision contained
in a Related Guaranty shall not be

 

A-2



--------------------------------------------------------------------------------

  construed in any way to limit the liability of any Contributing Guarantor
hereunder or under a Related Guaranty. Each Contributing Guarantor under a
Related Guaranty is a third party beneficiary to the contribution agreement set
forth in this paragraph 2.

 

  3. This Guaranty shall be an absolute, continuing, irrevocable, and
unconditional guaranty of payment and performance and not a guaranty of
collection, and the Guarantor shall remain liable on its obligations hereunder
until the payment and performance in full of the Guaranteed Indebtedness. No
set-off, counterclaim, recoupment, reduction, or diminution of any obligation,
or any defense of any kind or nature (other than payment or performance) which
any Borrower may have against the Bank or any other party, or which the
Guarantor may have against any Borrower, the Bank, or any other party, shall be
available to, or shall be asserted by, the Guarantor against the Bank or any
subsequent holder of the Guaranteed Indebtedness or any part thereof or against
payment of the Guaranteed Indebtedness or any part thereof.

 

  4. If the Guarantor becomes liable for any indebtedness owing by a Borrower to
the Bank by endorsement or otherwise, other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby, and the rights
of the Bank hereunder shall be cumulative of any and all other rights that the
Bank may ever have against the Guarantor. The exercise by the Bank of any right
or remedy hereunder or under any other instrument, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.

 

  5. In the event of default by a Borrower in payment or performance of the
Guaranteed Indebtedness, or any part thereof, when such Guaranteed Indebtedness
becomes due, whether by its terms, by acceleration, or otherwise, the Guarantor
shall promptly pay the amount due thereon to the Bank, without notice or demand
in lawful currency of the U.S., and it shall not be necessary for the Bank, in
order to enforce such payment by the Guarantor, first to institute suit or
exhaust its remedies against such Borrower or others liable on such Guaranteed
Indebtedness, or to enforce any rights against any collateral which shall ever
have been given to secure such Guaranteed Indebtedness. In the event such
payment is made by the Guarantor, then the Guarantor shall be subrogated to the
rights then held by the Bank with respect to the Guaranteed Indebtedness to the
extent to which the Guaranteed Indebtedness was discharged by the Guarantor and,
in addition, upon payment by the Guarantor of any sums to the Bank hereunder,
all rights of the Guarantor against the applicable Borrower, any other guarantor
of the Guaranteed Indebtedness, or any collateral arising as a result therefrom
by way of right of subrogation, reimbursement, or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full of the Guaranteed Indebtedness and no such right or remedy of
subrogation, reimbursement or otherwise shall be exercised or otherwise entered
(except that proofs of claim may be filed in a bankruptcy or insolvency
proceeding) unless and until the Guaranteed Indebtedness has been indefeasibly
paid in full.

 

  6. If acceleration of the time for payment of any amount payable by a Borrower
under the Guaranteed Indebtedness is stayed upon the insolvency, bankruptcy, or
reorganization of such Borrower, all such amounts otherwise subject to
acceleration under the terms of the Guaranteed Indebtedness shall nonetheless be
payable by the Guarantor hereunder forthwith on demand by the Bank.

 

A-3



--------------------------------------------------------------------------------

  7. The Guarantor hereby agrees that its obligations under this Guaranty shall
not be released, discharged, diminished, impaired, reduced, or affected for any
reason or by the occurrence of any event, including, without limitation, one or
more of the following occurrences or events, whether or not with notice to or
the consent of the Guarantor: (a) the taking or accepting of collateral as
security for any or all of the Guaranteed Indebtedness or the release,
surrender, exchange, or subordination of any collateral now or hereafter
securing any or all of the Guaranteed Indebtedness; (b) any partial release of
the liability of the Guarantor hereunder, or the full or partial release of any
other guarantor of the Guaranteed Indebtedness from liability for any or all of
the Guaranteed Indebtedness; (c) any disability of a Borrower, or the
dissolution, insolvency, or bankruptcy of a Borrower, the Guarantor, or any
other party at any time liable for the payment of any or all of the Guaranteed
Indebtedness; (d) any renewal, extension, modification, waiver, amendment, or
rearrangement of any or all of the Guaranteed Indebtedness or any instrument,
document, or agreement evidencing, securing, or otherwise relating to any or all
of the Guaranteed Indebtedness; (e) any adjustment, indulgence, forbearance,
waiver, or compromise that may be granted or given by the Bank to any Borrower,
the Guarantor, or any other party ever liable for any or all of the Guaranteed
Indebtedness; (f) any neglect, delay, omission, failure, or refusal of the Bank
to take or prosecute any action for the collection of any of the Guaranteed
Indebtedness or to foreclose or take or prosecute any action in connection with
any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Guaranteed Indebtedness; (g) the unenforceability
or invalidity of any or all of the Guaranteed Indebtedness or of any instrument,
document, or agreement evidencing, securing, or otherwise relating to any or all
of the Guaranteed Indebtedness; (h) any payment by any Borrower or any other
party to the Bank is held to constitute a preference under applicable bankruptcy
or insolvency law or if for any other reason the Bank is required to refund any
payment or pay the amount thereof to someone else; (i) the settlement or
compromise of any of the Guaranteed Indebtedness; (j) the non-perfection of any
Lien securing any or all of the Guaranteed Indebtedness; (k) any impairment of
any collateral securing any or all of the Guaranteed Indebtedness; (1) the
failure of the Bank to sell any collateral securing any or all of the Guaranteed
Indebtedness in a commercially reasonable manner or as otherwise required by
law; (m) any change in the corporate existence, structure, or ownership of the
Borrowers; or (n) any other circumstance which might otherwise constitute a
defense available to, or discharge of, any Borrower, the Guarantor, or any other
party at any time liable for the payment of any or all of the Guaranteed
Indebtedness other than payment of the Guaranteed Indebtedness.

 

  8. The Guarantor represents and warrants as follows:

(a) All of the representations and warranties in the Reimbursement Agreement
relating to the Guarantor are true and correct as of the Closing Date and on
each date the representations and warranties hereunder are restated pursuant to
the Transaction Documents with the same force and effect as if such
representations and warranties had been made on and as of such date except to
the extent that such representations and warranties relate specifically to
another date or to the extent that a fact, event, or circumstance has occurred
that makes such representation or warranty untrue but which is not prohibited to
occur or exist (or which does not cause a Default or an Event of Default) under
the Transaction Documents.

 

A-4



--------------------------------------------------------------------------------

(b) The value of the consideration received and to be received by the Guarantor
as a result of the Borrowers and the Bank entering into the Reimbursement
Agreement and the Guarantor’s executing and delivering this Guaranty and the
other Transaction Documents to which it is a party is reasonably worth at least
as much as the liability and obligation of the Guarantor hereunder and
thereunder, and the Reimbursement Agreement and the extension of credit to the
Borrowers thereunder have benefitted and may reasonably be expected to benefit
the Guarantor directly or indirectly. Execution and delivery of this Guaranty
and the other Transaction Documents to which the Guarantor is a party is
necessary or convenient to the conduct, promotion, and attainment of the
business of the Guarantor.

(c) The Guarantor has, independently and without reliance upon the Bank and
based upon such documents and information as the Guarantor has deemed
appropriate, made its own analysis and decision to enter into the Transaction
Documents to which it is a party.

(d) The Guarantor has adequate means to obtain from the Borrowers on a
continuing basis information concerning the financial condition and assets of
the Borrowers, and the Guarantor is not relying upon the Bank to provide (and
the Bank shall not have any duty to provide) any such information to the
Guarantor either now or in the future.

 

  9. The Guarantor covenants and agrees that, as long as the Guaranteed
Indebtedness or any part thereof is outstanding or the Bank has any commitment
under the Reimbursement Agreement, the Guarantor will comply with all covenants
set forth in the Reimbursement Agreement specifically applicable to the
Guarantor, the terms of which are incorporated herein by reference.

 

  10. During the existence of an Event of Default, the Bank shall have the right
to set-off and apply against this Guaranty or the Guaranteed Indebtedness or
both, at any time and without notice to the Guarantor, any and all deposits
(general or special, time or demand, provisional or final, but excluding any
account established by the Guarantor as a fiduciary for another party) or other
sums at any time credited by or owing from the Bank to the Guarantor whether or
not the Guaranteed Indebtedness is then due and irrespective of whether or not
the Bank shall have made any demand under this Guaranty. The Bank agrees
promptly to notify the Parent after any such set-off and application; provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights and remedies of the Bank hereunder are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Bank may have.

 

  11.

(a) The Guarantor hereby agrees that the Subordinated Indebtedness (as defined
below) shall be subordinate and junior in right of payment to the prior
indefeasible payment in full of all Guaranteed Indebtedness as herein provided.
The Subordinated Indebtedness shall not be payable, and no payment of principal,
interest, or other amounts on account thereof, and no property or guarantee of
any nature to secure or pay the Subordinated Indebtedness or any part thereof
shall be made or given, directly or indirectly by or on behalf of any Debtor (as
defined below) or received, accepted, retained, or applied by the Guarantor
unless and until the Guaranteed Indebtedness shall have been indefeasibly paid
in full in cash; except that prior to occurrence of an Event of Default, the
Guarantor shall have the right to receive payments on the Subordinated
Indebtedness made in the ordinary course of business unless, and except to the
extent that, the payment or receipt of such payments is prohibited or otherwise
restricted by the Reimbursement Agreement or another Transaction Document other
than this Guaranty. During the existence of a Default, no payments of principal
or interest may be made or

 

A-5



--------------------------------------------------------------------------------

  given, directly or indirectly, by or on behalf of any Debtor or received,
accepted, retained, or applied by the Guarantor, except for payments in
Securities subordinated at least to the same extent as the Subordinated
Indebtedness, unless and until the Guaranteed Indebtedness shall have been
indefeasibly paid in full in cash. If any sums shall be paid to the Guarantor by
any Debtor or any other Person on account of the Subordinated Indebtedness when
such payment is not permitted hereunder, such sums shall be held in trust by the
Guarantor for the benefit of the Bank and shall forthwith be paid to the Bank
without affecting the liability of the Guarantor under this Guaranty and may be
applied by the Bank against the Guaranteed Indebtedness in accordance with the
terms of the Reimbursement Agreement. Upon the request of the Bank, the
Guarantor shall execute, deliver, and endorse to the Bank such documentation as
the Bank may request to perfect, preserve, and enforce its rights hereunder. For
purposes of this Guaranty, the term “Subordinated Indebtedness” means all
indebtedness, liabilities, and obligations of the Borrowers or any other party
obligated at any time to pay any of the Guaranteed Indebtedness other than the
Guarantor (the Borrowers and such other obligated parties (including, without
limitation, any Contributing Guarantors) are referred to herein as the
“Debtors”) to the Guarantor, whether such indebtedness, liabilities, and
obligations now exist or are hereafter incurred or arise, or are direct,
indirect, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such indebtedness, liabilities, or
obligations are evidenced by a note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such indebtedness,
obligations, or liabilities may, at their inception, have been, or may hereafter
be created, or the manner in which they have been or may hereafter be acquired
by the Guarantor.

 

  (b) The Guarantor agrees that any and all Liens (including, without
limitation, any judgment liens), upon any Debtor’s assets securing payment of
any Subordinated Indebtedness shall be and remain inferior and subordinate to
any and all Liens, if any, upon any Debtor’s assets securing payment of the
Guaranteed Indebtedness, or any part thereof, regardless of whether such Liens
in favor of the Guarantor or the Bank presently exist or are hereafter created
or attached. Without the prior written consent of the Bank, until final
repayment in full of all Guaranteed Indebtedness, the Guarantor shall not
(i) file suit against any Debtor or exercise or enforce any other creditor’s
right it may have against any Debtor (provided that the Guarantor may file
proofs of claim against any Borrower or any other Debtor in any bankruptcy or
insolvency proceeding), or (ii) foreclose, repossess, sequester, or otherwise
take steps or institute any action or proceedings (judicial or otherwise,
including, without limitation, the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor’s relief, or insolvency
proceeding) to enforce any obligations of any Debtor to the Guarantor or any
Liens held by the Guarantor on assets of any Debtor.

 

  (c) In the event of any receivership, bankruptcy, reorganization,
rearrangement, debtor’s relief, or other insolvency proceeding involving any
Debtor as debtor, the Bank shall have the right to prove and vote any claim
under the Subordinated Indebtedness and to receive directly from the receiver,
trustee, or other court custodian all dividends, distributions, and payments
made in respect of the Subordinated Indebtedness, except payments in Securities
subordinated at least to the same extent as the Subordinated Indebtedness, until
the Guaranteed Indebtedness has been indefeasibly paid in full in cash. The Bank
may apply any such dividends, distributions, and payments against the Guaranteed
Indebtedness in accordance with the terms of the Reimbursement Agreement.

 

  (d) The Guarantor agrees that all promissory notes, accounts receivable,
ledgers, records, or any other evidence of Subordinated Indebtedness shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Guaranty.

 

A-6



--------------------------------------------------------------------------------

  12. No amendment or waiver of any provision of this Guaranty or consent to any
departure by the Guarantor therefrom shall in any event be effective unless the
same shall be in writing and signed by the Bank except as otherwise provided in
the Reimbursement Agreement. No failure on the part of the Bank to exercise, and
no delay in exercising, any right, power, or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power, or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

  13. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise and whether by the Borrowers or others (including, without
limitation, any guarantor of the Guaranteed Indebtedness), with respect to any
of the Guaranteed Indebtedness shall, if the statute of limitations in favor of
the Guarantor against the Bank shall have commenced to run, toll the running of
such statute of limitations and, if the period of such statute of limitations
shall have expired, prevent the operation of such statute of limitations.

 

  14. This Guaranty is for the benefit of the Bank and its successors and
assigns, and, in the event of an assignment of the Guaranteed Indebtedness, or
any part thereof, the rights and benefits hereunder, to the extent applicable to
the indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty is binding not only on the Guarantor, but on the Guarantor’s successors
and assigns.

 

  15. The Guarantor recognizes that the Bank is relying upon this Guaranty and
the undertakings of the Guarantor hereunder and under the other Transaction
Documents to which the Guarantor is a party in making extensions of credit to
the Borrowers under the Reimbursement Agreement and further recognizes that the
execution and delivery of this Guaranty and the other Transaction Documents to
which the Guarantor is a party is a material inducement to the Bank in entering
into the Reimbursement Agreement and continuing to extend credit thereunder. The
Guarantor hereby acknowledges that there are no conditions to the full
effectiveness of this Guaranty or any other Transaction Document to which it is
a party.

 

  16. Any notice or demand to the Guarantor under or in connection with this
Guaranty or any other Transaction Document to which it is a party shall be
deemed effective if given to the Guarantor, at the address of the Borrowers in
accordance with the notice provisions in the Reimbursement Agreement.

 

  17. The Guarantor shall pay on demand all Attorney Costs and all other
reasonable costs and expenses incurred by the Bank in connection with the
administration, enforcement, or collection of this Guaranty.

 

A-7



--------------------------------------------------------------------------------

  18. The Guarantor hereby waives promptness, diligence, notice of any default
under the Guaranteed Indebtedness, demand of payment, notice of acceptance of
this Guaranty, presentment, notice of protest, notice of dishonor, notice of the
incurring by any Borrower of additional indebtedness, and all other notices and
demands with respect to the Guaranteed Indebtedness and this Guaranty.

 

  19. The Reimbursement Agreement, and all of the terms thereof, are
incorporated herein by reference the same as if stated verbatim herein, and the
Guarantor agrees that the Bank may exercise any and all rights granted to it
under the Reimbursement Agreement and the other Transaction Documents without
affecting the validity or enforceability of this Guaranty.

 

  20. Notwithstanding any provision of this Guaranty to the contrary:

 

  (a) The Guarantor understands and acknowledges that if the Bank forecloses,
either by judicial foreclosure or by exercise of power of sale, any deed of
trust securing the indebtedness, that foreclosure could impair or destroy any
ability that the Guarantor may have to seek reimbursement, contribution, or
indemnification from the Borrowers or others based on any right the Guarantor
may have of subrogation, reimbursement, contribution, or indemnification for any
amounts paid by the Guarantor under this Guaranty. The Guarantor further
understands and acknowledges that in the absence of this paragraph, such
potential impairment or destruction of the Guarantor’s rights, if any, may
entitle the Guarantor to assert a defense to this Guaranty based on Section 580d
of the California Code of Civil Procedure as interpreted in Union Bank v.
Gradsky, 265 Cal. App. 2d 40 (1968). By executing this Guaranty, the Guarantor
freely, irrevocably, and unconditionally (i) waives and relinquishes that
defense and agrees that the Guarantor will be fully liable under this Guaranty
even though the Bank may foreclose, either by judicial foreclosure or by
exercise of power of sale, any deed of trust securing the Guaranteed
Indebtedness, (ii) agrees that the Guarantor will not assert that defense in any
action or proceeding which the Bank may commence to enforce this Guaranty,
(iii) acknowledges and agrees that the rights and defenses waived by the
Guarantor in this Guaranty include any right or defense that the Guarantor may
have or be entitled to assert based upon or arising out of any one or more of
Sections 580a, 580b, 580d, or 726 of the California Code of Civil Procedure or
Section 2848 of the California Civil Code, and (iv) acknowledges and agrees that
the Bank is relying on this waiver in creating the Guaranteed Indebtedness, and
that this waiver is a material part of the consideration which the Bank is
receiving for creating the Guaranteed Indebtedness.

 

  (b) The Guarantor waives any rights and defenses that are or may become
available to the Guarantor by reason of Sections 2787 to 2855, inclusive, of the
California Civil Code.

 

  (c) The Guarantor waives all rights and defenses that the Guarantor may have
because any of the indebtedness is secured by real property. This means, among
other things:

 

  (i) the Bank may collect from the Guarantor without first foreclosing on any
real or personal property collateral pledged by a Borrower; and

 

A-8



--------------------------------------------------------------------------------

  (ii) if the Bank forecloses on any real property collateral pledged by a
Borrower (1) the amount of the indebtedness may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price, and (2) the Bank may collect from the Guarantor
even if the Bank, by foreclosing on the real property collateral, has destroyed
any right the Guarantor may have to collect from such Borrower. This is an
unconditional and irrevocable waiver of any rights and defenses the Guarantor
may have because any of the indebtedness is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure.

 

  21. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF THE GUARANTOR WITH
RESPECT TO THE GUARANTOR’S GUARANTY OF THE GUARANTEED INDEBTEDNESS AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.
THIS GUARANTY IS INTENDED BY THE GUARANTOR AS A FINAL AND COMPLETE EXPRESSION OF
THE TERMS OF THIS GUARANTY, AND NO COURSE OF DEALING BETWEEN THE GUARANTOR AND
THE BANK, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER
EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT,
OR MODIFY ANY TERM OF THIS GUARANTY. THERE ARE NO ORAL AGREEMENTS BETWEEN THE
GUARANTOR AND THE BANK.

 

  22. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF CALIFORNIA AND THE APPLICABLE LAWS OF THE U.S.

[Remainder of page intentionally left blank]

 

A-9



--------------------------------------------------------------------------------

EXECUTED as of the      day of             , 20    .

 

THE GUARANTORS:

REJUVENATION INC.

SUTTER STREET MANUFACTURING, INC.

WILLIAMS-SONOMA ADVERTISING, INC.

WILLIAMS-SONOMA DIRECT, INC.

WILLIAMS-SONOMA DTC, INC.

WILLIAMS-SONOMA DTC TEXAS, INC.

WILLIAMS-SONOMA GIFT MANAGEMENT, INC.

WILLIAMS-SONOMA RETAIL SERVICES, INC.

WILLIAMS-SONOMA STORES, INC.

By:  

 

Name:  

 

Title:  

 

 

A-10



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT

This Joinder Agreement (this “Agreement”) dated as of             , 20     is
executed by the undersigned (the “Debtor”) for the benefit of Wells Fargo Bank,
National Association (the “Bank”) in connection with the Reimbursement Agreement
dated as of August 30, 2013 (as such agreement may be amended, restated, or
otherwise modified, the “Reimbursement Agreement”; capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the
Reimbursement Agreement) between the Bank and Williams-Sonoma, Inc. (the
“Borrower”).

RECITALS:

A. The Debtor is a Subsidiary of the Borrower.

B. The Debtor will benefit from the issuance of Letters of Credit to the
Borrower under the Reimbursement Agreement.

C. As consideration for the benefits derived by the Debtor as described in
Recital B, the Debtor has agreed to become a party as a “Guarantor” to the
Guaranty Agreement (the “Guaranty Agreement”) dated as of August 30, 2013
entered into by various Subsidiaries of the Borrower for the benefit of the
Bank. The Debtor now desires to become a “Guarantor” under the Guaranty
Agreement as required by the Reimbursement Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Debtor hereby agrees as follows:

AGREEMENT:

 

  1. The Debtor hereby assumes all the obligations of a “Guarantor” under the
Guaranty Agreement and agrees that it is a “Guarantor” and bound as a
“Guarantor” under the terms of the Guaranty Agreement as if it had been a
signatory thereto. In accordance with the foregoing and for valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Debtor irrevocably and unconditionally guarantees to the Bank the full and
prompt payment and performance of the Guaranteed Indebtedness (as defined in the
Guaranty Agreement) upon the terms and conditions set forth in the Guaranty
Agreement.

 

  2. This Agreement shall be deemed to be part of, and a modification to, the
Guaranty Agreement and shall be governed by all the terms and provisions of the
Guaranty Agreement, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as valid and
binding agreements of the Debtor enforceable against the Debtor. The Debtor
hereby waives notice of the Bank’s acceptance of this Agreement.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Debtor has executed this Agreement as of the day and
year first written above.

 

[NAME OF DEBTOR] By:  

 

Name:  

 

Title:  

 

 

B-2



--------------------------------------------------------------------------------

GUARANTY AGREEMENT

(Parent)

This GUARANTY AGREEMENT (this “Guaranty”) dated as of August 30, 2013 is
executed and delivered by Williams-Sonoma, Inc. (the “Guarantor”), to and in
favor of the Bank (as defined below).

RECITALS:

A. The Guarantor, Williams-Sonoma Singapore Pte. Ltd. (“Williams-Sonoma
Singapore” and collectively with the Parent, the “Borrowers” and each a
“Borrower”) and Wells Fargo Bank, National Association (the “Bank”) are,
concurrently herewith entering into a Reimbursement Agreement dated as of
August 30, 2013 (as amended, restated, or otherwise modified from time to time,
the “Reimbursement Agreement”; capitalized terms not otherwise defined herein
shall have the same meaning as set forth for such terms in the Reimbursement
Agreement).

B. The Bank has extended and will from time to time extend credit to the
subsidiaries of the Guarantor constituting Borrowers under the Reimbursement
Agreement, identified on Schedule A hereto, as amended or supplemented or deemed
amended or supplemented from time to time in accordance with Paragraph 21 below
(each a “Guaranteed Borrower” and collectively, the “Guaranteed Borrowers”).

C. The Guarantor has directly and indirectly benefitted and will directly and
indirectly benefit from the Letters of Credit issued to the Guaranteed Borrowers
pursuant to the Reimbursement Agreement.

D. The execution and delivery of this Guaranty is required by the Reimbursement
Agreement and is a condition to the Bank’s taking any Letter of Credit Action
under the Reimbursement Agreement.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Guarantor hereby irrevocably and unconditionally
guarantees to the Bank the full and prompt payment and performance of the
Guaranteed Indebtedness (as defined below) upon the following terms:

 

  1.

The term “Guaranteed Indebtedness”, as used herein means all of the
“Obligations”, as defined in the Reimbursement Agreement, of any Guaranteed
Borrower and shall include, without limitation, (a) any and all post-petition
interest and expenses (including, without limitation, Attorney Costs) whether or
not allowed under any bankruptcy, insolvency, or other similar law and (b) the
Guaranteed Borrowers’ obligation to reimburse the Bank for any and all drawings
under Letters of Credit issued or outstanding on behalf of any Subsidiary (and
notwithstanding that such other Subsidiary is obligated to reimburse such
Letters of Credit); provided that, notwithstanding anything to the contrary
contained in this Guaranty, the Guaranteed Indebtedness shall be limited to an
aggregate amount equal to the greatest amount that would not render the
Guarantor’s indebtedness, liabilities, or obligations hereunder void or voidable
under Sections 544, 548, or 550 of the Bankruptcy Code or subject to being set
aside or annulled under any applicable state law relating to fraud on creditors;
provided, further, that, for purposes of the immediately preceding clauses, it
shall be presumed that the Guaranteed Indebtedness hereunder does not equal or
exceed any aggregate amount which would render the Guarantor’s indebtedness,
liabilities, or obligations hereunder subject to being so avoided, set aside, or
annulled, and the burden of proof to the contrary shall be on the party
asserting to the contrary. Subject to but without limiting the generality of the
foregoing sentence, the provisions of this Guaranty are severable and, in any
legally

 

C - 1



--------------------------------------------------------------------------------

  binding action or proceeding involving any state corporate law or any
bankruptcy, insolvency, fraudulent transfer, or other laws of general
application relating to the enforcement of creditors’ rights and general
principles of equity, if the indebtedness, liabilities, or obligations of the
Guarantor hereunder would otherwise be held or determined to be void, invalid,
or unenforceable on account of the amount of its indebtedness, liabilities, or
obligations hereunder, then, notwithstanding any other provision of this
Guaranty to the contrary, the amount of such indebtedness, liabilities, or
obligations shall, for purposes of determining the Guarantor’s obligations under
this Guaranty, without any further action by the Guarantor or any other Person,
be automatically limited and reduced to the greatest amount which is valid and
enforceable as determined in such action or proceeding.

 

  2. This Guaranty shall be an absolute, continuing, irrevocable, and
unconditional guaranty of payment and performance and not a guaranty of
collection, and the Guarantor shall remain liable on its obligations hereunder
until the payment and performance in full of the Guaranteed Indebtedness. No
set-off, counterclaim, recoupment, reduction, or diminution of any obligation,
or any defense of any kind or nature (other than payment or performance) which
any Guaranteed Borrower may have against the Bank or any other party, or which
the Guarantor may have against any Guaranteed Borrower, the Bank, or any other
party, shall be available to, or shall be asserted by, the Guarantor against the
Bank or any subsequent holder of the Guaranteed Indebtedness or any part thereof
or against payment of the Guaranteed Indebtedness or any part thereof.

 

  3. If the Guarantor becomes liable for any indebtedness owing by a Guaranteed
Borrower to the Bank by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby,
and the rights of the Bank hereunder shall be cumulative of any and all other
rights that the Bank may ever have against the Guarantor. The exercise by the
Bank of any right or remedy hereunder or under any other instrument, or at law
or in equity, shall not preclude the concurrent or subsequent exercise of any
other right or remedy.

 

  4. In the event of default by a Guaranteed Borrower in payment or performance
of the Guaranteed Indebtedness, or any part thereof, when such Guaranteed
Indebtedness becomes due, whether by its terms, by acceleration, or otherwise,
the Guarantor shall promptly pay the amount due thereon to the Bank, without
notice or demand in lawful currency of the U.S., and it shall not be necessary
for the Bank, in order to enforce such payment by the Guarantor, first to
institute suit or exhaust its remedies against such Guaranteed Borrower or
others liable on such Guaranteed Indebtedness, or to enforce any rights against
any collateral which shall ever have been given to secure such Guaranteed
Indebtedness. In the event such payment is made by the Guarantor, then the
Guarantor shall be subrogated to the rights then held by the Bank with respect
to the Guaranteed Indebtedness to the extent to which the Guaranteed
Indebtedness was discharged by the Guarantor and, in addition, upon payment by
the Guarantor of any sums to the Bank hereunder, all rights of the Guarantor
against the applicable Guaranteed Borrower, any other guarantor of the
Guaranteed Indebtedness, or any collateral arising as a result therefrom by way
of right of subrogation, reimbursement, or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full of the Guaranteed Indebtedness and no such right or remedy of subrogation,
reimbursement or otherwise shall be exercised or otherwise entered (except that
proofs of claim may be filed in a bankruptcy or insolvency proceeding) unless
and until the Guaranteed Indebtedness has been indefeasibly paid in full.

 

C - 2



--------------------------------------------------------------------------------

  5. If acceleration of the time for payment of any amount payable by a
Guaranteed Borrower under the Guaranteed Indebtedness is stayed upon the
insolvency, bankruptcy, or reorganization of such Guaranteed Borrower, all such
amounts otherwise subject to acceleration under the terms of the Guaranteed
Indebtedness shall nonetheless be payable by the Guarantor hereunder forthwith
on demand by the Bank.

 

  6. The Guarantor hereby agrees that its obligations under this Guaranty shall
not be released, discharged, diminished, impaired, reduced, or affected for any
reason or by the occurrence of any event, including, without limitation, one or
more of the following occurrences or events, whether or not with notice to or
the consent of the Guarantor: (a) the taking or accepting of collateral as
security for any or all of the Guaranteed Indebtedness or the release,
surrender, exchange, or subordination of any collateral now or hereafter
securing any or all of the Guaranteed Indebtedness; (b) any partial release of
the liability of the Guarantor hereunder, or the full or partial release of any
other guarantor of the Guaranteed Indebtedness from liability for any or all of
the Guaranteed Indebtedness; (c) any disability of a Guaranteed Borrower, or the
dissolution, insolvency, or bankruptcy of a Guaranteed Borrower, the Guarantor,
or any other party at any time liable for the payment of any or all of the
Guaranteed Indebtedness; (d) any renewal, extension, modification, waiver,
amendment, or rearrangement of any or all of the Guaranteed Indebtedness or any
instrument, document, or agreement evidencing, securing, or otherwise relating
to any or all of the Guaranteed Indebtedness; (e) any adjustment, indulgence,
forbearance, waiver, or compromise that may be granted or given by the Bank to
any Guaranteed Borrower, the Guarantor, or any other party ever liable for any
or all of the Guaranteed Indebtedness; (f) any neglect, delay, omission,
failure, or refusal of the Bank to take or prosecute any action for the
collection of any of the Guaranteed Indebtedness or to foreclose or take or
prosecute any action in connection with any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Guaranteed
Indebtedness; (g) the unenforceability or invalidity of any or all of the
Guaranteed Indebtedness or of any instrument, document, or agreement evidencing,
securing, or otherwise relating to any or all of the Guaranteed Indebtedness;
(h) any payment by any Guaranteed Borrower or any other party to the Bank is
held to constitute a preference under applicable bankruptcy or insolvency law or
if for any other reason the Bank is required to refund any payment or pay the
amount thereof to someone else; (i) the settlement or compromise of any of the
Guaranteed Indebtedness; (j) the non-perfection of any Lien securing any or all
of the Guaranteed Indebtedness; (k) any impairment of any collateral securing
any or all of the Guaranteed Indebtedness; (1) the failure of the Bank to sell
any collateral securing any or all of the Guaranteed Indebtedness in a
commercially reasonable manner or as otherwise required by law; (m) any change
in the corporate existence, structure, or ownership of the Guaranteed Borrowers;
or (n) any other circumstance which might otherwise constitute a defense
available to, or discharge of, any Guaranteed Borrower, the Guarantor, or any
other party at any time liable for the payment of any or all of the Guaranteed
Indebtedness other than payment of the Guaranteed Indebtedness.

 

C - 3



--------------------------------------------------------------------------------

  7. The Guarantor represents and warrants as follows:

(a) All of the representations and warranties in the Reimbursement Agreement
relating to the Guarantor are true and correct as of the Closing Date and on
each date the representations and warranties hereunder are restated pursuant to
the Transaction Documents with the same force and effect as if such
representations and warranties had been made on and as of such date except to
the extent that such representations and warranties relate specifically to
another date or to the extent that a fact, event, or circumstance has occurred
that makes such representation or warranty untrue but which is not prohibited to
occur or exist (or which does not cause a Default or an Event of Default) under
the Transaction Documents.

(b) The value of the consideration received and to be received by the Guarantor
as a result of the Borrowers and the Bank entering into the Reimbursement
Agreement and the Guarantor’s executing and delivering this Guaranty and the
other Transaction Documents to which it is a party is reasonably worth at least
as much as the liability and obligation of the Guarantor hereunder and
thereunder, and the Reimbursement Agreement and the extension of credit to the
Borrowers thereunder have benefitted and may reasonably be expected to benefit
the Guarantor directly or indirectly. Execution and delivery of this Guaranty
and the other Transaction Documents to which the Guarantor is a party is
necessary or convenient to the conduct, promotion, and attainment of the
business of the Guarantor.

(c) The Guarantor has, independently and without reliance upon the Bank and
based upon such documents and information as the Guarantor has deemed
appropriate, made its own analysis and decision to enter into the Transaction
Documents to which it is a party.

(d) The Guarantor has adequate means to obtain from the Guaranteed Borrowers on
a continuing basis information concerning the financial condition and assets of
the Guaranteed Borrowers, and the Guarantor is not relying upon the Bank to
provide (and the Bank shall not have any duty to provide) any such information
to the Guarantor either now or in the future.

 

  8. During the existence of an Event of Default, the Bank shall have the right
to set-off and apply against this Guaranty or the Guaranteed Indebtedness or
both, at any time and without notice to the Guarantor, any and all deposits
(general or special, time or demand, provisional or final, but excluding any
account established by the Guarantor as a fiduciary for another party) or other
sums at any time credited by or owing from the Bank to the Guarantor whether or
not the Guaranteed Indebtedness is then due and irrespective of whether or not
the Bank shall have made any demand under this Guaranty. The Bank agrees
promptly to notify the Parent after any such set-off and application; provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights and remedies of the Bank hereunder are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Bank may have.

 

  9.

(a) The Guarantor hereby agrees that the Subordinated Indebtedness (as defined
below) shall be subordinate and junior in right of payment to the prior
indefeasible payment in full of all Guaranteed Indebtedness as herein provided.
The Subordinated Indebtedness shall not be payable, and no payment of principal,
interest, or other amounts on account thereof, and no property or guarantee of
any nature to secure or pay the Subordinated Indebtedness or any part thereof
shall be made or given, directly or indirectly by or on behalf of any Debtor (as
defined below) or received, accepted, retained, or applied by the Guarantor
unless and until the Guaranteed Indebtedness shall have been indefeasibly paid
in full in cash; except that prior to occurrence of an Event of Default, the
Guarantor shall have the right to receive payments on the Subordinated

 

C - 4



--------------------------------------------------------------------------------

  Indebtedness made in the ordinary course of business unless, and except to the
extent that, the payment or receipt of such payments is prohibited or otherwise
restricted by the Reimbursement Agreement or another Transaction Document other
than this Guaranty. During the existence of a Default, no payments of principal
or interest may be made or given, directly or indirectly, by or on behalf of any
Debtor or received, accepted, retained, or applied by the Guarantor, except for
payments in Securities subordinated at least to the same extent as the
Subordinated Indebtedness, unless and until the Guaranteed Indebtedness shall
have been indefeasibly paid in full in cash. If any sums shall be paid to the
Guarantor by any Debtor or any other Person on account of the Subordinated
Indebtedness when such payment is not permitted hereunder, such sums shall be
held in trust by the Guarantor for the benefit of the Bank and shall forthwith
be paid to the Bank without affecting the liability of the Guarantor under this
Guaranty and may be applied by the Bank against the Guaranteed Indebtedness in
accordance with the terms of the Reimbursement Agreement. Upon the request of
the Bank, the Guarantor shall execute, deliver, and endorse to the Bank such
documentation as the Bank may request to perfect, preserve, and enforce its
rights hereunder. For purposes of this Guaranty, the term “Subordinated
Indebtedness” means all indebtedness, liabilities, and obligations of the
Borrowers or any other party obligated at any time to pay any of the Guaranteed
Indebtedness other than the Guarantor (the Borrowers and such other obligated
parties are referred to herein as the “Debtors”) to the Guarantor, whether such
indebtedness, liabilities, and obligations now exist or are hereafter incurred
or arise, or are direct, indirect, contingent, primary, secondary, several,
joint and several, or otherwise, and irrespective of whether such indebtedness,
liabilities, or obligations are evidenced by a note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such
indebtedness, obligations, or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by the Guarantor.

(b) The Guarantor agrees that any and all Liens (including, without limitation,
any judgment liens), upon any Debtor’s assets securing payment of any
Subordinated Indebtedness shall be and remain inferior and subordinate to any
and all Liens, if any, upon any Debtor’s assets securing payment of the
Guaranteed Indebtedness, or any part thereof, regardless of whether such Liens
in favor of the Guarantor or the Bank presently exist or are hereafter created
or attached. Without the prior written consent of the Bank, until final
repayment in full of all Guaranteed Indebtedness, the Guarantor shall not
(i) file suit against any Debtor or exercise or enforce any other creditor’s
right it may have against any Debtor (provided that the Guarantor may file
proofs of claim against any Guaranteed Borrower or any other Debtor in any
bankruptcy or insolvency proceeding), or (ii) foreclose, repossess, sequester,
or otherwise take steps or institute any action or proceedings (judicial or
otherwise, including, without limitation, the commencement of, or joinder in,
any liquidation, bankruptcy, rearrangement, debtor’s relief, or insolvency
proceeding) to enforce any obligations of any Debtor to the Guarantor or any
Liens held by the Guarantor on assets of any Debtor.

(c) In the event of any receivership, bankruptcy, reorganization, rearrangement,
debtor’s relief, or other insolvency proceeding involving any Debtor as debtor,
the Bank shall have the right to prove and vote any claim under the Subordinated
Indebtedness and to receive directly from the receiver, trustee, or other court
custodian all dividends, distributions, and payments made in respect of the
Subordinated Indebtedness,

 

C - 5



--------------------------------------------------------------------------------

except payments in Securities subordinated at least to the same extent as the
Subordinated Indebtedness, until the Guaranteed Indebtedness has been
indefeasibly paid in full in cash. The Bank may apply any such dividends,
distributions, and payments against the Guaranteed Indebtedness in accordance
with the terms of the Reimbursement Agreement.

(d) The Guarantor agrees that all promissory notes, accounts receivable,
ledgers, records, or any other evidence of Subordinated Indebtedness shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Guaranty.

 

  10. No amendment or waiver of any provision of this Guaranty or consent to any
departure by the Guarantor therefrom shall in any event be effective unless the
same shall be in writing and signed by the Bank except as otherwise provided in
the Reimbursement Agreement. No failure on the part of the Bank to exercise, and
no delay in exercising, any right, power, or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power, or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

  11. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise and whether by the Guaranteed Borrowers or others
(including, without limitation, any guarantor of the Guaranteed Indebtedness),
with respect to any of the Guaranteed Indebtedness shall, if the statute of
limitations in favor of the Guarantor against the Bank shall have commenced to
run, toll the running of such statute of limitations and, if the period of such
statute of limitations shall have expired, prevent the operation of such statute
of limitations.

 

  12. This Guaranty is for the benefit of the Bank and its successors and
assigns, and, in the event of an assignment of the Guaranteed Indebtedness, or
any part thereof, the rights and benefits hereunder, to the extent applicable to
the indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty is binding not only on the Guarantor, but on the Guarantor’s successors
and assigns.

 

  13. The Guarantor recognizes that the Bank is relying upon this Guaranty and
the undertakings of the Guarantor hereunder and under the other Transaction
Documents to which the Guarantor is a party in making extensions of credit to
the Borrowers under the Reimbursement Agreement and further recognizes that the
execution and delivery of this Guaranty and the other Transaction Documents to
which the Guarantor is a party is a material inducement to the Bank in entering
into the Reimbursement Agreement and continuing to extend credit thereunder. The
Guarantor hereby acknowledges that there are no conditions to the full
effectiveness of this Guaranty or any other Transaction Document to which it is
a party.

 

  14. Any notice or demand to the Guarantor under or in connection with this
Guaranty or any other Transaction Document to which it is a party shall be
deemed effective if given to the Guarantor, at the address of the Borrowers in
accordance with the notice provisions in the Reimbursement Agreement.

 

C - 6



--------------------------------------------------------------------------------

  15. The Guarantor shall pay on demand all Attorney Costs and all other
reasonable costs and expenses incurred by the Bank in connection with the
administration, enforcement, or collection of this Guaranty.

 

  16. The Guarantor hereby waives promptness, diligence, notice of any default
under the Guaranteed Indebtedness, demand of payment, notice of acceptance of
this Guaranty, presentment, notice of protest, notice of dishonor, notice of the
incurring by any Guaranteed Borrower of additional indebtedness, and all other
notices and demands with respect to the Guaranteed Indebtedness and this
Guaranty.

 

  17. The Reimbursement Agreement, and all of the terms thereof, are
incorporated herein by reference the same as if stated verbatim herein, and the
Guarantor agrees that the Bank may exercise any and all rights granted to it
under the Reimbursement Agreement and the other Transaction Documents without
affecting the validity or enforceability of this Guaranty.

 

  18. Notwithstanding any provision of this Guaranty to the contrary:

 

  (a) The Guarantor understands and acknowledges that if the Bank forecloses,
either by judicial foreclosure or by exercise of power of sale, any deed of
trust securing the indebtedness, that foreclosure could impair or destroy any
ability that the Guarantor may have to seek reimbursement, contribution, or
indemnification from the Guaranteed Borrowers or others based on any right the
Guarantor may have of subrogation, reimbursement, contribution, or
indemnification for any amounts paid by the Guarantor under this Guaranty. The
Guarantor further understands and acknowledges that in the absence of this
paragraph, such potential impairment or destruction of the Guarantor’s rights,
if any, may entitle the Guarantor to assert a defense to this Guaranty based on
Section 580d of the California Code of Civil Procedure as interpreted in Union
Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing this Guaranty, the
Guarantor freely, irrevocably, and unconditionally (i) waives and relinquishes
that defense and agrees that the Guarantor will be fully liable under this
Guaranty even though the Bank may foreclose, either by judicial foreclosure or
by exercise of power of sale, any deed of trust securing the Guaranteed
Indebtedness, (ii) agrees that the Guarantor will not assert that defense in any
action or proceeding which the Bank may commence to enforce this Guaranty,
(iii) acknowledges and agrees that the rights and defenses waived by the
Guarantor in this Guaranty include any right or defense that the Guarantor may
have or be entitled to assert based upon or arising out of any one or more of
Sections 580a, 580b, 580d, or 726 of the California Code of Civil Procedure or
Section 2848 of the California Civil Code, and (iv) acknowledges and agrees that
the Bank is relying on this waiver in creating the Guaranteed Indebtedness, and
that this waiver is a material part of the consideration which the Bank is
receiving for creating the Guaranteed Indebtedness.

 

  (b) The Guarantor waives any rights and defenses that are or may become
available to the Guarantor by reason of Sections 2787 to 2855, inclusive, of the
California Civil Code.

 

C - 7



--------------------------------------------------------------------------------

  (c) The Guarantor waives all rights and defenses that the Guarantor may have
because any of the indebtedness is secured by real property. This means, among
other things:

 

  (i) the Bank may collect from the Guarantor without first foreclosing on any
real or personal property collateral pledged by a Guaranteed Borrower; and

 

  (ii) if the Bank forecloses on any real property collateral pledged by a
Guaranteed Borrower (1) the amount of the indebtedness may be reduced only by
the price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (2) the Bank may collect from
the Guarantor even if the Bank, by foreclosing on the real property collateral,
has destroyed any right the Guarantor may have to collect from such Guaranteed
Borrower. This is an unconditional and irrevocable waiver of any rights and
defenses the Guarantor may have because any of the indebtedness is secured by
real property. These rights and defenses include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure.

 

  19. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF THE GUARANTOR WITH
RESPECT TO THE GUARANTOR’S GUARANTY OF THE GUARANTEED INDEBTEDNESS AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.
THIS GUARANTY IS INTENDED BY THE GUARANTOR AS A FINAL AND COMPLETE EXPRESSION OF
THE TERMS OF THIS GUARANTY, AND NO COURSE OF DEALING BETWEEN THE GUARANTOR AND
THE BANK, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER
EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT,
OR MODIFY ANY TERM OF THIS GUARANTY. THERE ARE NO ORAL AGREEMENTS BETWEEN THE
GUARANTOR AND THE BANK.

 

  20. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF CALIFORNIA AND THE APPLICABLE LAWS OF THE U.S.

 

  21.

From time to time the Guarantor and the Bank may amend or supplement Schedule A
hereto to add or delete Guaranteed Borrowers or to change other information
thereon by a written instrument executed by the Bank and the Guarantor. Any such
amended Schedule A shall be deemed to replace or supplement, as applicable, the
prior Schedule A without further action by any party hereto; provided that
(i) Schedule A shall be automatically deemed amended to include any extensions
of credit extended to any subsidiary of the Guarantor in reliance on this
Guaranty, (ii) no amendment shall terminate this Guaranty as to Guaranteed
Obligations which remain outstanding or to extensions of credit made pursuant to
existing commitments which would have been Guaranteed Obligations but for such
amendment (including, in each case, all renewals,

 

C - 8



--------------------------------------------------------------------------------

  compromises, extensions and modifications of such Guaranteed Obligations),
(iii) no amendment shall limit the rights of the Bank under paragraph 2 hereof,
and (iv) no amendment shall in itself be deemed a commitment by the Bank to
extend any credit.

[Remainder of page intentionally left blank]

 

C - 9



--------------------------------------------------------------------------------

Executed this          day of             ,         .

 

WILLIAMS-SONOMA, INC. By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

C - 10



--------------------------------------------------------------------------------

SCHEDULE A TO

PARENT CONTINUING GUARANTY

Subject to Paragraph 21 of the Parent Continuing Guaranty to which this Schedule
is or will be attached, the following entities will be Guaranteed Borrowers
under the Parent Continuing Guaranty, and all obligations constituting
Guaranteed Indebtedness shall be guaranteed pursuant thereto:

Borrowers

Williams-Sonoma Singapore Pte. Ltd.

 

C - 11



--------------------------------------------------------------------------------

[LETTER AMENDING SCHEDULE A]

(May be sent from Bank to the Guarantor or vice versa)

                 , 201    

 

 

 

 

 

 

    Att:  

 

     

 

 

Re: Williams-Sonoma, Inc. Parent Continuing Guaranty dated as of August 30, 2013

Ladies and Gentleman:

We refer to that certain Parent Continuing Guaranty dated as of August 30, 2013
made by Williams-Sonoma, Inc. (the “Guarantor”) in favor of Wells Fargo Bank,
National Association and affiliates (as amended from time to time, the
“Guaranty;” terms not defined herein have the meanings assigned to them in the
Guaranty), pursuant to which the Guarantor guarantees the obligations of certain
of its subsidiaries and affiliates of Guarantor.

Subject to Paragraph 21 of the Guaranty, the undersigned hereby confirm their
agreement that Schedule A to the Guaranty is hereby amended and restated as set
forth in Schedule A hereto and all references in the Guaranty and any other
documents evidencing the Obligations shall refer to the Guaranty as amended
hereby. This letter may be executed in any number of counterparts and all of
such counterparts taken together shall be deemed to constitute but one and the
same instrument.

 

Very truly yours,

 

By  

 

Name  

 

Title  

 

 

Agreed and Accepted:

 

By:  

 

Title:  

 

 

C - 12



--------------------------------------------------------------------------------

Amended as of                     

SCHEDULE A TO PARENT CONTINUING GUARANTY

Subject to Paragraph 21 of the Parent Continuing Guaranty to which this Schedule
is or will be attached, the following entities will be Guaranteed Borrowers
under the Parent Continuing Guaranty, and all obligations constituting
Guaranteed Indebtedness shall be guaranteed pursuant thereto:

BORROWERS

[REFER TO ORIGINAL SCHEDULE A FOR FORMAT]

 

C - 13